Exhibit 10.1

 

EXECUTION COPY

 

ASSET PURCHASE AGREEMENT

 

by and between

 

WEBASTO CHARGING SYSTEMS, INC.

 

and

 

AEROVIRONMENT, INC.

 

June 1, 2018

 

 

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

Page

ARTICLE 1 DEFINITIONS


1

1.1

    

Definitions


1

ARTICLE 2 PURCHASE AND SALE


7

2.1

 

Sale of Assets


7

2.2

 

Excluded Assets


9

2.3

 

Assumed Liabilities


10

2.4

 

Excluded Liabilities


11

2.5

 

Purchase Price; Payment


14

2.6

 

Purchase Price Adjustment


14

2.7

 

Withholding Tax


16

2.8

 

Allocation of Purchase Price


16

2.9

 

Purchaser’s Grant of Rights to Seller


16

ARTICLE 3 CLOSING


17

3.1

 

Time and Place


17

3.2

 

Seller’s Obligations at Closing


17

3.3

 

Purchaser’s Obligations at Closing


18

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER


19

4.1

 

Organization and Good Standing


19

4.2

 

Authorization; Enforceability


19

4.3

 

No Conflicts; Consents


19

4.4

 

Financial Statements


20

4.5

 

Receivables


20

4.6

 

Absence of Certain Changes, Events, and Conditions


21

4.7

 

Material Contracts


22

4.8

 

Title to and Condition of the Acquired Assets


24

4.9

 

Inventory


24

4.10

 

Real Property


25

4.11

 

Customers and Suppliers


26

4.12

 

Intellectual Property


27

4.13

 

Insurance


28

4.14

 

Litigation


28

4.15

 

Warranties; Product Liability


29

4.16

 

Reserved


29

4.17

 

Permits; Compliance with Laws


29

4.18

 

Employee Benefit Plans


30

4.19

 

Labor and Employment Matters


30

4.20

 

Environmental Matters


32

4.21

 

Taxes


33

4.22

 

Relationship with Related Parties


33

4.23

 

Absence of Certain Business Practices


34

4.24

 

Export Compliance


34

4.25

 

Brokers


35

4.26

 

Customs Compliance


35

4.27

 

No Other Representations and Warranties


35

 





i

--------------------------------------------------------------------------------

 

 

 

 

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PURCHASER


35

5.1

    

Organization and Good Standing


35

5.2

 

Authorization; Enforceability


35

5.3

 

No Conflicts; Consents


36

5.4

 

Legal Proceedings


36

5.5

 

Brokers


36

5.6

 

Sufficiency of Funds


36

5.7

 

Parent Guaranty


36

5.8

 

Prohibited Person


36

5.9

 

No Other Representations and Warranties


36

ARTICLE 6 CLOSING CONDITIONS


36

6.1

 

Conditions to Obligations of Seller


36

6.2

 

Conditions to Obligations of Purchaser


37

ARTICLE 7 COVENANTS


38

7.1

 

Conduct of Business Prior to the Closing


38

7.2

 

Employees and Employee Benefits


39

7.3

 

Non-Competition; Non-Solicitation


41

7.4

 

Confidentiality


42

7.5

 

Access to Information


43

7.6

 

Notification of Certain Matters


43

7.7

 

Refunds and Remittances


43

7.8

 

Third Party Consents; Permits


44

7.9

 

Transfer Taxes


44

7.10

 

Bulk Sales Laws


45

7.11

 

Cooperation


45

7.12

 

Public Announcement


45

7.13

 

Books and Records


45

7.14

 

Electronic Copy


45

7.15

 

Further Assurances


45

ARTICLE 8 INDEMNIFICATION


46

8.1

 

Survival


46

8.2

 

Indemnification by Seller


46

8.3

 

Indemnification by Purchaser


47

8.4

 

Procedure


47

8.5

 

Payments


48

8.6

 

Limitations


48

8.7

 

Remedies


49

8.8

 

Other Indemnification Matters


49

8.9

 

Purchase Price Adjustment; Satisfaction of Indemnification


49

8.10

 

Set-Off


49

8.11

 

Effect of Investigation


49

ARTICLE 9 TERMINATION; EFFECT OF TERMINATION


49

9.1

 

Termination


49

9.2

 

Effect of Termination


50

ARTICLE 10 MISCELLANEOUS PROVISIONS


50

10.1

 

Notices


50

 

 

 

 





ii

--------------------------------------------------------------------------------

 

 

 

 

 

 

10.2

    

Amendment and Waiver


51

10.3

 

Entire Agreement


51

10.4

 

Severability


51

10.5

 

Governing Law; Submission to Jurisdiction


51

10.6

 

Waiver of Jury Trial


52

10.7

 

Expenses


52

10.8

 

Risk of Loss


52

10.9

 

Successors and Assigns


52

10.10

 

No Third Party Beneficiaries


52

10.11

 

Recitals


53

10.12

 

Specific Performance


53

10.13

 

Construction


53

10.14

 

Counterparts; Transmission


54

 





iii

--------------------------------------------------------------------------------

 

 

SCHEDULES

 

Schedule 1

Working Capital Schedule

Schedule 2

Key Employees

Schedule 7.1(j)
Disclosure Schedules

Pre-Closing Services

 

EXHIBITS

 

Exhibit A

Form of Transition Services Agreement

 

 

 



iv

--------------------------------------------------------------------------------

 

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (“Agreement”) is made as of June 1, 2018
(“Effective Date”), by and between WEBASTO CHARGING SYSTEMS, INC., a Delaware
corporation (“Purchaser”), and AEROVIRONMENT, INC., a Delaware corporation
(“Seller”).

 

RECITALS:

 

A.         Seller, through its efficient energy systems business segment,
designs, manufactures, and sells energy products and solutions, including, but
not limited to, products and solutions related to electric vehicle charging,
industrial charging, power management, and power cycling and test systems
(“Business”).

 

B.         Seller desires to sell and assign to Purchaser, and Purchaser desires
to purchase and assume from Seller, substantially all of the assets and certain
specified liabilities of the Business upon the  terms and conditions set forth
in this Agreement.

 

THEREFORE, in consideration of the mutual covenants and agreements herein and
for valuable consideration received, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

1.1        Definitions

 

(a)         The capitalized terms set forth below have been defined herein in
the respective locations set forth below:

 

Term

Section

    

Term

Section

 

 

 

 

 

Acquired Assets


2.1

 

Deductible

8.6(a)

Agreement

Preamble

 

Disputed Amounts

2.6(b)(iii)

Allocation Schedule


2.8

 

Effective Date

Preamble

April 2018 Balance Sheet

4.4(b)

 

Estimated Cash Purchase Price

2.5(c)

Assigned Contracts

2.1(d)

 

Estimated Closing Working Capital

2.5(c)

Assignment and Assumption Agreement

3.2(b)

 

Excluded Assets


2.2

Assumed Liabilities


2.3

 

Excluded Contracts

2.2(d)

Balance Sheet Date

4.4(b)

 

Excluded Liabilities


2.4

Benefit Plan

4.18(a)

 

FCPA

4.23(b)

Business

Recitals

 

Financial Statements

4.4(a)

Cap

8.6(b)

 

Flow of Funds Memorandum

3.2(j)

Cash Purchase Price

2.5(b)

 

Fundamental Representations


8.1

Closing


3.1

 

ICE

4.19(i)

Closing Date


3.1

 

Indemnified Party

8.4(a)

Closing Working Capital Statement

2.6(a)

 

Indemnifying Party

8.4(a)

Competing Transaction


7.11

 

Independent Accountant

2.6(b)(iii)





1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Inventory

2.1(f)

    

Resolution Period

2.6(b)(ii)

Leased Real Property

4.10(b)

 

Restricted Business

7.3(a)

Leases

4.10(b)

 

Restricted Period

7.3(a)

Losses


8.2

 

Review Period

2.6(b)(i)

Material Contracts


4.7

 

Seller

Preamble

New Business Award


2.7

 

Statement of Objections

2.6(b)(ii)

Post-Closing Adjustment

2.6(a)

 

Sublease Agreements

3.2(d)

Purchase Price

2.5(a)

 

Taxes

4.21(a)

Purchaser

Preamble

 

Territory

7.3(a)

Purchaser Indemnified Parties


8.2

 

Third Party Claim

8.4(a)

Receivables


4.5

 

 

 

 

(b)         Except as otherwise defined herein, the following terms shall have
the meanings set forth in this Section 1.1:

 

(i)         “Action” means any claim, action, cause of action, demand, lawsuit,
arbitration, inquiry, audit, notice of violation, proceeding, litigation,
citation, summons, subpoena or investigation of any nature, civil, criminal,
administrative,  regulatory or otherwise, whether at law or in equity.

 

(ii)        “Affiliate” means, with respect to any Person, any other Person
which directly or indirectly controls, is controlled by, or is under common
control with such Person. For the purposes of this definition, “control”
(including the terms “controlled by” and “under common control with”), with
respect to the relationship between or among two (2) or more Persons, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, by agreement, or otherwise. For the avoidance of
doubt, Seller’s Affiliates shall solely include (i) Seller’s majority-owned or
controlled subsidiaries, including without limitation the following
subsidiaries: AeroVironment International PTE. LTD., AV Rhode Island, LLC,
SkyTower, Inc., Altoy Savunma Sanayi ve Havacilik Anonim Sirketi, and
AeroVironment, Inc. (Afghanistan) (collectively, the “AV Subs”), and (ii)
Seller’s and AV Subs’ respective directors and executive officers.

 

(iii)      “Business Intellectual Property” means all Intellectual Property that
relates to, or is used or held for use in connection with, the Business, which
specifically excludes Intellectual Property that relates to, or is used or held
for use in connection with Seller’s unmanned aircraft systems business or any
other business activity not related to the Business.

 

(iv)       “Closing Working Capital” means: (A) the Current Assets, less (B) the
Current Liabilities, determined as of the Effective Time in accordance with the
Working Capital Schedule.

 

(v)        “Code” means the Internal Revenue Code of 1986, as amended.

 





2

--------------------------------------------------------------------------------

 

 

 

(vi)       “Contracts” means all contracts, purchase orders, leases, deeds,
mortgages, licenses, instruments, notes, commitments, undertakings, indentures,
joint ventures and all other agreements, commitments, and legally binding
arrangements, whether written or oral.

 

(vii)      “Current Assets” used to calculate Target Working Capital means trade
and other accounts receivable (net of bad debt reserve), inventory net of excess
and obsolescence reserve, accounts receivable owing from employees, and prepaid
expenses, but excluding (A) cash, (B) the portion of any prepaid expense of
which Purchaser will not receive the benefit following the Closing, (C) deferred
Tax assets, and (D) receivables from any of Seller’s Affiliates, directors,
employees, officers which Purchaser will not receive the benefit following the
Closing, determined in accordance with GAAP applied using the same accounting
methods, practices, principles, policies, and procedures used by Seller
historically.

 

(viii)     “Current Liabilities” used to calculate Target Working Capital means
trade and other accounts payable, accrued Taxes, wages and related accruals
(including without limitation, salaries, bonus amounts, incentive accruals,
accrued vacation pay, medical and dental insurance), customer advances, warranty
reserves and accrued expenses inclusive of any reserves, but excluding the
current portion of long term debt, determined in accordance with GAAP applied
using the same accounting methods, practices, principles, policies, and
procedures used historically by Seller.

 

(ix)       “Disclosure Schedules” means the schedules delivered by Seller under
this Agreement.

 

(x)        “Employment Agreements” means offers of employment by and between
Purchaser, on the one hand, and each of the Key Employees, in the forms mutually
agreed by each party thereto.

 

(xi)       “Encumbrance” means any charge, claim, community property interest,
pledge, hypothecation, condition, equitable interest, lien (statutory or other),
option, security interest, mortgage, easement, encroachment, right of way, right
of first refusal, or restriction of any kind or nature whatsoever, including any
restriction on use, voting, transfer, receipt of income, or exercise of any
other attribute of ownership.

 

(xii)      “Environmental Laws” means all federal, state, and local
environmental Laws, including, but not limited to, Federal Water Pollution
Control Act (33 U.S.C. §§ 1251 et seq.) (“Clean Water Act”), the Resource
Conservation & Recovery Act (42 U.S.C. §§ 6901 et seq.) (“RCRA”), Safe Drinking
Water Act (42 U.S.C. §§ 300f-j-26), Toxic Substances Control Act (15 U.S.C. §§
2601 et seq.), Clean Air Act (42 U.S.C. §§ 7401 et seq.), the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. §§ 9601 et
seq.) (“CERCLA”), the Emergency Planning and Community Right to Know Act, 42
U.S.C. §§ 11001 et seq. (“EPCRA”), the administrative rules and regulations
promulgated under such statutes, or any other similar federal, state, or local
Law or administrative rule or regulation of similar effect, each as amended and
as in effect and as adopted as of the Effective Date.

 





3

--------------------------------------------------------------------------------

 

 

 

(xiii)     “Environmental Permits” means any Permits required by any
Environmental Law.

 

(xiv)      “GAAP” means generally accepted accounting principles in the United
States as in effect on the date or for the period with respect to which such
principles are applied.

 

(xv)       “Governmental Authority” means any federal, state, local, or foreign
government or political subdivision thereof, or any agency or instrumentality of
such government or political subdivision, or quasi-governmental authority (to
the extent that the rules, regulations, or orders of such organization or
authority have the force of Law), or any arbitrator, court, or tribunal of
competent jurisdiction.

 

(xvi)      “Intellectual Property” means all intellectual property rights and
assets, and all rights, interests, and protections that are associated with,
similar to, or required for the exercise of, any of the foregoing, however
arising, pursuant to the Laws  of any jurisdiction throughout the world, whether
registered or unregistered, including any and all: (A) trademarks, service
marks, trade names, brand names, logos, trade dress, design rights and other
similar designations of source, sponsorship, association, or origin, together
with the goodwill connected with the use of and symbolized by, and all
registrations, applications, and renewals for, any of the foregoing; (B)
internet domain names, whether or not trademarks, registered in any top-level
domain by any authorized private registrar or Governmental Authority, web
addresses, web pages, websites and related content, accounts with Twitter,
Facebook, and other social media companies and the content found thereon and
related thereto, and URLs; (C) works of authorship, expressions, designs and
design registrations, whether or not copyrightable, including copyrights,
author, performer, moral, and neighboring rights, and all registrations,
applications for registration, and renewals of such copyrights; (D) inventions,
discoveries, ideas, trade secrets, business and technical information and
know-how, databases, data collections, and other confidential and proprietary
information and all rights therein; (E) patents (including all reissues,
divisionals, provisionals, continuations and continuations- in-part,
re-examinations, renewals, substitutions, and extensions thereof), patent
applications, and other patent rights and any other Governmental Authority-
issued indicia of invention ownership (including inventor’s certificates, petty
patents, and patent utility models); (F) software and firmware, including data
files, source code, object code, application programming interfaces,
architecture, files, records, schematics, computerized databases, and other
related specifications and documentation; (G) royalties, fees, income, payments,
and other proceeds now or hereafter due or payable with respect to any and all
of the foregoing; and (H) all rights to any Actions of any nature available to
or being pursued by Seller to the extent related to the foregoing, whether
accruing before, on, or after the Effective Date, including all rights to and
claims for damages, restitution, and injunctive relief for infringement,
dilution, misappropriation, violation, misuse, breach, or default, with the
right but no obligation to sue for such legal and equitable relief, and to
collect, or otherwise recover, any such damages.

 

(xvii)    “Key Employees” means the employees identified on attached Schedule 2.

 





4

--------------------------------------------------------------------------------

 

 

 

(xviii)  “Knowledge of Seller” means, as to a particular matter, the actual
knowledge of the following individuals involved in the sale of the Business: Ken
Karklin, Sanjeev Choudhary, Wahid Nawabi, and Teresa Covington, together with
such knowledge as each such individual should have, in each case, following
reasonable inquiry.

 

(xix)     “Law” means any statute, law, ordinance, regulation, rule, code,
order, constitution, treaty, binding common law precedent, judgment, decree,
other requirement or rule of law of any Governmental Authority.

 

(xx)      “Leased Charging Station” means each parcel of real property leased,
licensed or permitted by Seller through a written agreement to be assigned to
Purchaser for the conduct of the Business (specifically to use such real
property to install and operate an electric vehicle charging station) and used
in or necessary for the conduct of the Business as currently conducted together
with all rights, title, and interest of Seller in and to leasehold improvements
relating thereto, including,  but not limited to, security deposits, reserves or
prepaid rents paid in connection therewith.

 

(xxi)     “Leased Real Property” means each parcel of real property leased by
Seller to be subleased to Purchaser for the conduct of the Business, and used in
or necessary for the conduct of the Business as currently conducted (together
with all rights, title and interest of Seller in and to leasehold improvements
relating thereto, including, but not limited to, security deposits, reserves or
prepaid rents paid in connection therewith.

 

(xxii)    “Liabilities” means liabilities, obligations, or commitments of any
nature whatsoever, asserted or unasserted, known or unknown, absolute or
contingent, accrued or unaccrued, matured or unmatured, or otherwise.

 

(xxiii)   “Material Adverse Effect” means any event, occurrence, fact,
condition, or change that is, or is reasonably expected to become, individually
or in the aggregate, materially adverse to (A) the business, operations (or
results of operations), financial condition, liabilities, or assets of the
Business, (B) the  value of the Acquired Assets, (C) the ability of Seller to
consummate the transactions contemplated hereby on a timely basis; provided,
however, that for purposes hereof, such determination shall exclude any event,
occurrence, fact, condition, or change resulting or arising from: (1) general
economic or political conditions; (2) conditions generally affecting the
industries in which the Business operates; (3) any changes in financial or
securities markets in general; (4) acts of war (whether or not declared), armed
hostilities, or terrorism, or the escalation or worsening thereof; (5) changes
in law or accounting policies or procedures; or (6) announcement of the
transactions contemplated by this Agreement; provided further, however, that any
event, occurrence, fact, condition, or change referred to in clauses (1) through
(6) immediately above shall be taken into account in determining whether a
Material Adverse Effect has occurred or is reasonably expected to occur to the
extent that such event, occurrence, fact, condition, or change has a
disproportionate effect on the Business compared to other participants in the
industries in which the Business operates.

 





5

--------------------------------------------------------------------------------

 

 

 

(xxiv)   “Order” means any order, writ, judgment, injunction, decree,
stipulation, determination, or award entered by or with any Governmental
Authority.

 

(xxv)    “Ordinary Course of Business” means with respect to any Person, the
ordinary course of such Person’s business consistent with the past customs and
practices (including past practices with respect to quantity, amount, magnitude,
and frequency, standard employment and payroll policies, management of working
capital, and making of capital expenditures).

 

(xxvi)   “Permits” means all permits, licenses, franchises, approvals,
authorizations, registrations, certificates, variances, and similar rights
obtained, or required to be obtained, from Governmental Authorities.

 

(xxvii)  “Permitted Encumbrances” means (a) liens for Taxes not yet due and
payable or being contested in good faith by appropriate procedures; (b)
mechanics’, carriers’, workmen’s, repairmen’s, or similar statutory liens
arising or incurred in the Ordinary Course of Business, the existence of which
would not and do not constitute an event of default under, or breach of, a
Contract; (c) easements, rights of way, zoning ordinances, and other similar
encumbrances of record affecting title to, but not adversely affecting the value
of, or the current occupancy or use of, real property in any material respect;
and (d) any Encumbrance which is discharged at or before the Closing.

 

(xxviii) “Person” means an individual, corporation, partnership, joint venture,
limited liability company, Governmental Authority, unincorporated organization,
trust, association, or other entity or organization.

 

(xxix)   “Post-Closing Taxes” means all Taxes relating to the Business, the
Acquired Assets, or the Assumed Liabilities, in each case attributable to
taxable years or periods beginning after the Closing and, with respect to any
Straddle Period, the portion of such Straddle Period beginning immediately after
the Closing.

 

(xxx)     “Pre-Closing Taxes” means all Taxes relating to the Business, the
Acquired Assets, or the Assumed Liabilities, in each case attributable to
taxable years or periods ending at the time of or prior to the Closing and, with
respect to any Straddle Period, the portion of such Straddle Period ending at
the time of the Closing.

 

(xxxi)   “Prohibited Person” means any person or entity included on the
“Specially Designated Nationals or Blocked Persons” list maintained by the U.S.
Treasury Department Office of Foreign Assets Control at its official website or
at any replacement website or other official publication of such list and any
entity 50% or more owned by such a person or entity, and any person or entity
included on the Entity List maintained by the U.S. Department of Commerce,
Bureau of Industry and Security at its official website or at any replacement
website or other official publication of such list.

 

(xxxii)  “Related Party” means any Affiliate, director, officer, or employee of
Seller, any immediate family member of any director or officer (including
parents, siblings, children, and spouses (or civil partners), and any Person in
which any director, officer or Seller owns, in the aggregate, a direct or
indirect beneficial

 





6

--------------------------------------------------------------------------------

 

 

 

ownership representing at least ten percent (10%) of the outstanding voting
power or economic interest of such Person.

 

(xxxiii) “Representative” means, with respect to any Person, any and all
directors, officers, employees, consultants, financial advisors, counsel,
accountants, and other agents of such Person.

 

(xxxiv) “Straddle Period” means any taxable year or period beginning before and
ending after the Closing. For purposes of this Agreement, a Straddle Period
shall be treated on a “closing of the books” basis as two partial periods, one
ending at the time of the Closing and the other beginning immediately after the
Closing, provided that Taxes imposed on a periodic basis shall be allocated on a
daily basis.

 

(xxxv) “Target Working Capital” means $16,041,287.

 

(xxxvi) “Tax or Taxes” means any federal, state, local, or foreign income, gross
receipts, franchise, estimated, alternative minimum, add-on minimum, sales, use,
transfer, registration, value added, excise, natural resources, ad valorem,
escheat, unclaimed or abandoned property, severance, stamp, occupation, premium,
profits, windfall profit, environmental, customs, duties, real property,
personal property, capital stock, social security, employment, unemployment,
disability, payroll, license, employee or other withholding, or other tax,
similar governmental fee or other like assessment or charge of any kind
whatsoever, whether computed on a separate or consolidated, unitary or combined
basis or in any other manner, together with any interest, penalty, addition
thereto, whether disputed or not and including any obligation to indemnify or
otherwise assume or succeed to the Tax liability of any other Person.

 

(xxxvii) “Transfer Taxes” means any sales, use, excise, transfer or other
similar Tax imposed with respect to the transactions contemplated by this
Agreement, and any interest or penalties related thereto.

 

(xxxviii) “Transition Services Agreement” means the transition services
agreement by and between Purchaser and Seller, substantially in the form
attached hereto as Exhibit A.

 

(xxxix)  “Treasury Regulations” means the regulations currently in force as
final or temporary that have been issued by the U.S. Department of Treasury
under its authority under the Code, and any successor regulations.

 

(xl)       “Working Capital Schedule” means the methodology for calculating
Closing Working Capital, prepared in accordance with ASC 605, attached as
Schedule 1.

 

ARTICLE 2

PURCHASE AND SALE

 

2.1        Sale of Assets. Subject to the terms and conditions set forth in this
Agreement, on the Closing Date, Seller will sell, convey, transfer, assign, and
deliver to Purchaser, and Purchaser will purchase from Seller, all of Seller’s
right, title, and interest in, to, and under the Acquired Assets free and clear
of all Encumbrances other than Permitted Encumbrances. For purposes of this

 





7

--------------------------------------------------------------------------------

 

 

 

Agreement, the term “Acquired Assets” means all properties, assets, and/or
rights of every kind and nature, whether real, personal, or mixed, tangible or
intangible (including goodwill), wherever located and whether now existing or
hereafter acquired prior to the Closing Date (other than the Excluded Assets),
which are primarily used or held for use in connection with the Business,
including, without limitation, the following:

 

(a)         all accounts, trade, or notes receivable held by Seller with respect
to the Business, and any security, claim, remedy, or other right related to any
of the foregoing and in particular, but not limited to, as set out in Schedule
2.1(a);

 

(b)         any amounts paid to Seller by a customer of the Business, whether
prior to or after the Closing, with respect to services to be performed by the
Business after the Closing;

 

(c)         all Business Intellectual Property, in particular, but not limited
to, as set out in Schedule 4.12(a), together with all income, royalties,
damages, and payments due or payable at the Closing or thereafter (including
damages and payments for past or future infringements or misappropriations
thereof) with respect thereto, the right to sue and recover for past
infringements or misappropriations thereof, any and all corresponding rights
that, now or hereafter, may be secured throughout the world, and all copies and
tangible embodiments of any such Business Intellectual Property;

 

(d)         all Contracts set forth on Schedule 2.1(d) (“Assigned Contracts”)
and all rights (including rights of refund and offset), privileges, deposits,
claims, causes of action, and options relating or pertaining thereto;

 

(e)         all fixtures, equipment, machinery, tools, vehicles, office
equipment, supplies, accessories, computers, telephones, furniture, furnishings,
and other tangible personal property used in the Business and in particular, but
not limited to, as set out in Schedule 2.1(e);

 

(f)         all inventory, finished goods, raw materials, work in progress,
project work in progress, packaging, supplies, parts, and other inventories,
wherever located and in particular, but not limited to, as set out in
Schedule 2.1(f) (“Inventory”);

 

(g)         all customer files, customer lists, rebates, vendor and supplier
lists, and business telephone numbers utilized in the conduct of the Business,
in particular, but not limited to, as set out in Schedule 2.1(g);

 

(h)         all prepaid expenses, credits, advance payments, claims, security,
refunds, rights of recovery, rights of set-off, rights of recoupment, deposits,
charges, sums, and fees (including any such item relating to the payment of
Taxes), in particular, but not limited to, as set out in Schedule 2.1(h);

 

(i)          all Permits, including Environmental Permits, which are held by
Seller and required for the conduct of the Business as currently conducted or
for the ownership and use of the Acquired Assets as currently owned or licensed
by and utilized in the Business, including, without limitation, those set forth
on Schedule 2.1(i), but only to the extent such Permits may be transferred under
applicable Law;

 

(j)          all rights to any Actions of any nature available to or being
pursued by Seller to the  extent related to the Business, the Acquired Assets,
or the Assumed Liabilities, whether

 





8

--------------------------------------------------------------------------------

 

 

 

known or unknown, matured or unmatured, accrued or contingent, including rights
of recovery, rights of warranty and indemnity, rights of set-off and rights of
recoupment, whether arising by way of counterclaim or otherwise;

 

(k)         all of Seller’s rights under warranties, indemnities, and all
similar rights against third parties to the extent related to any of the
Acquired Assets;

 

(l)          subject to the grant of a license for use of the Licensed AV Marks
(as defined in, and pursuant to the terms of the Transition Services Agreement),
all advertising, marketing, and promotional materials and all other printed or
written materials, including website content;

 

(m)        complete and accurate copies of all existing data, databases, books,
records, correspondence, records of sales, customer and vendor lists,
information related to accounts, personnel and referral sources, customers and
prospective customers, billing records, files, papers and all manuals, drawings,
reports, studies, plans, instructions, and business and accounting records of
every kind (including all financial, business, and marketing plans) that are
related to the Business, in each case whether evidenced in writing, electronic
data, computer software, or otherwise, other than those specifically identified
as Excluded Assets below;

 

(n)         all information or documentation that are related to the Business,
including financial data, business plans and projections, drawings, samples,
invention disclosures, trade secrets, technical information, results of research
and other data in either oral or written form;

 

(o)         originals, or where not available, copies, of all books and records,
including, but not limited to, books of account, ledgers and general, financial
and accounting records, machinery and equipment maintenance files, customer
lists, customer purchasing histories, price lists, distribution lists, supplier
lists, production data, quality control records and procedures, customer
complaints and inquiry files, research and development files, records and data
(including all correspondence with any Governmental Authority), sales material
and records (including pricing history, total sales, terms and conditions of
sale, sales and pricing policies and practices), strategic plans, internal
financial statements, passwords, logins, keys, marketing and promotional
surveys, material and research and files relating to the Business Intellectual
Property;

 

(p)         all goodwill of the Business and/or the foregoing items; and

 

(q)         all other properties, assets, rights, and interests not referred to
in subsections (a) through (p) above owned by Seller as of the Closing, or in
which Seller has an interest, that are primarily used in the conduct of the
Business.

 

2.2        Excluded Assets. Notwithstanding anything contained in Section 2.1 of
this Agreement, Seller shall not sell, assign, convey, transfer, or deliver to
Purchaser, and Purchaser shall not purchase, acquire, or accept any of Seller’s
assets, rights, or property from Seller that is not specifically an Acquired
Asset. For the avoidance of doubt, the Acquired Assets shall not include the
following assets, rights, and properties of Seller, whether or not relating to
the operations of the Business, all determined as of the Closing Date
(collectively, “Excluded Assets”):





9

--------------------------------------------------------------------------------

 

 

 

(a)         Seller’s cash and cash equivalents (other than cash collected by
Seller after the Closing Date due to the collection of accounts receivable or
other current assets transferred to Purchaser pursuant to this Agreement);

 

(b)         any policies of insurance issued to Seller, including, without
limitation, directors’ and officers’ liability, general liability, workers
compensation, umbrella and automobile insurance policies, any surety bonds and
any refunds of any prepaid premiums for any and all policies of insurance issued
to Seller (other than any claims relating the Acquired Assets or the Business
arising after the Closing Date);

 

(c)         all assets and rights relating to the Benefit Plans ever maintained
by Seller or covering employees of Seller or to which Seller has made any
contribution or to which Seller  could be subject to any Liability except as
provided in Section 2.1 or 2.3;

 

(d)         all such Contracts that are not being assigned pursuant to Section
2.1(d) (“Excluded Contracts”);

 

(e)         All refunds (or credits) of any Pre-Closing Taxes (other than
Transfer Taxes) and one- half of any refunds (or credits) of any Transfer Taxes;

 

(f)         all rights of Seller under this Agreement; and

 

(g)         all rights relating to the assets specifically described on Schedule
2.2.

 

2.3        Assumed Liabilities. In connection with the purchase and sale of the
Acquired Assets pursuant to this Agreement, at the Closing, Purchaser shall
assume and pay, discharge, perform, or otherwise satisfy only the following
liabilities and obligations (“Assumed Liabilities”):

 

(a)         all trade and other accounts payable of Seller that are reflected on
the face of the April 2018 Balance Sheet or arose in the Ordinary Course of
Business since the April 2018 Balance Sheet;

 

(b)         all Liabilities for Post-Closing Taxes and for one-half of any
Transfer Taxes;

 

(c)         Seller’s executory obligations under the Assigned Contracts,
inclusive of the obligations related to the standard of warranty therein,
subject only to the additional obligations and limitations to Section 7.8;
provided, that, notwithstanding anything to the contrary, Purchaser does not
assume, and shall not be responsible for, any Liabilities that arise from or
relate to: (i) (A) defaults thereunder or breaches thereof on or prior to the
Closing, (B) events occurring on or prior to the Closing, which, after notice or
lapse of time or both, could constitute a default or breach, including without
limitation, breach of warranty, in each case whether or not a claim for such
default or breach is made prior to or following the Closing, (C) the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby; or (ii) any indemnification or hold harmless obligation
that arises out of any event, act, omission, or condition occurring or existing
prior to the Closing.

 

Notwithstanding the foregoing, nothing contained in this Agreement shall require
Purchaser to pay, perform, or satisfy any of the Assumed Liabilities so long as
Purchaser shall in good faith contest or cause to be contested the amount or
validity thereof or shall in good faith assert any defense or offset thereto,
and Seller shall provide commercially

 





10

--------------------------------------------------------------------------------

 

 

 

reasonable assistance to Purchaser in so contesting or defending such claims.
Notwithstanding anything herein to the contrary and for the avoidance of doubt,
the fact that a Liability may fall under the definition of “Assumed Liabilities”
and may have been assumed by Purchaser hereunder shall not in any respect
prevent Purchaser or any other Purchaser Indemnified Party from seeking or
receiving indemnification hereunder with respect to such Liability to the extent
such Person is entitled to seek indemnification with respect to such Liability
or obligation pursuant to the terms of Article 8, subject to the limitations set
forth therein.

 

2.4        Excluded Liabilities. Regardless of whether a Liability is disclosed
herein or on any schedule or exhibit hereto, except as expressly set forth in
Section 2.3 above, Purchaser shall not assume, and under no circumstances,
including as a successor to Seller, shall Purchaser be obligated to pay,
perform, or discharge, and none of the Acquired Assets shall be or become liable
for or subject to, any claim, demand, cost, expense, commitment, duty to
perform, or Liability of any  kind, whether direct or indirect, primary or
secondary, known or unknown, fixed or contingent, recorded or unrecorded,
liquidated or unliquidated, due or to become due, asserted or unasserted, of
Seller whether or not resulting from or arising out of any acts or omissions of
Seller or any other officer, employee, or agent of the Business (collectively,
“Excluded Liabilities”), except as otherwise provided in the Transition Services
Agreement. The Excluded Liabilities shall include, but not be limited to, the
following, unless otherwise expressly included in the Assumed Liabilities:

 

(a)         all Liabilities in respect of any pending or threatened Action of
any kind or nature arising out of, relating to, or otherwise in respect of the
operation of the Business or use of the Acquired Assets or arising from any
facts, events, transactions, occurrences, circumstances, actions, or inactions
occurring or existing on or prior to the Closing Date;

 

(b)         any trade accounts payable of Seller (i) to the extent not accounted
for on the face of the April 2018 Balance Sheet or incurred in the Ordinary
Course of Business after the April 2018 Balance Sheet date prior to Closing;
(ii) which constitute intercompany payables owing to Affiliates of Seller; (iii)
which constitute debt, loans, or credit facilities to financial institutions; or
(iv) which did not arise in the Ordinary Course of Business;

 

(c)         any Liabilities associated with debt, loans, or credit facilities of
Seller and/or the  Business owing to financial institutions;

 

(d)         all other accounts, notes, non-trade payables, Liabilities, debts,
accrued expenses, and other obligations of Seller;

 

(e)         except as described below in Section 2.4(f), all Tax obligations and
Liabilities of Seller (or Affiliates of Seller), including but not limited to
any (i) Pre-Closing Taxes, and

(ii) employment Taxes paid or to be paid by Seller for any reason whatsoever;

 

(f)         one-half of all Transfer Taxes;

 

(g)         any Liabilities relating to or arising out of the Excluded Assets;

 

(h)         all obligations of Seller on all Contracts that are not Assigned
Contracts, including, without limitation, Excluded Contracts;

 





11

--------------------------------------------------------------------------------

 

 

 

(i)          any Liabilities of the Business relating to or arising from
unfulfilled commitments, quotations, purchase orders, customer orders, or work
orders that (i) do not constitute part of the Acquired Assets issued by the
Business’s customers to Seller on or before the Closing, (ii) did not arise in
the Ordinary Course of Business, or (iii) are not validly and effectively
assigned to Purchaser pursuant to this Agreement;

 

(j)          any breach of contract, product liability, tort, infringement,
misappropriation of trade secret, violation of Law (including Environmental
Laws), or other matter, including any third-party claim under a theory of
fraudulent conveyance, inadequate consideration, or preferential transfer, in
each case arising out of facts, events, transactions, occurrences,
circumstances, actions, or inactions occurring or existing on or prior to the
Closing Date;

 

(k)         all claims relating to pre-Closing product or service warranties for
amounts over and above Seller’s warranty reserve identified in the Closing
Working Capital, it being agreed that (A) Purchaser will settle warranty claims
consistent with past practice and its reasonable business judgment, and (B)
Purchaser and Seller will in good faith discuss any warranty claim settlement
reasonably estimated to be greater than $10,000;

 

(l)          any product Liability or similar claim for injury to a Person or
property which arises out of or is based upon any express or implied
representation, warranty, agreement, or guaranty made by Seller, its Affiliates,
or any of their respective Representatives, or by reason of the improper
performance or malfunctioning of a product, improper design or manufacture,
failure to adequately package, label, or warn of hazards or other related
product defects of any products at any time manufactured or sold or any service
performed by Seller prior to Closing;

 

(m)        any non-warranty-related recall, design defect, or similar claims of
any products manufactured or sold or any service performed by Seller (provided
such manufacture, sale, or service occurred prior to the Closing);

 

(n)         any Liabilities arising out of, in respect of, or in connection with
the failure by Seller to own all right, title, and interest in and to the
Business Intellectual Property;

 

(o)         any Liabilities arising out of, in respect of, or in connection with
any royalties, fees, claims, violations, or infringements with respect to the
Business Intellectual Property or third party intellectual property or the
interests therein, in each case arising or related to actions or claims relating
to a period or periods prior to the Closing Date;

 

(p)         any Liabilities of Seller arising out of, based on or related to any
and all claims brought by any present or former employees, officers, directors,
partners, owners, shareholders, agents, independent contractors or consultants
of Seller including, without limitation, any and all claims whether based on
tort, contract or any federal, state or local law, statute or regulation or
Constitution, or based on, arising out of or related to: Title VII of the Civil
Rights Act of 1964, as amended; the Employee Retirement Income Security Act of
1974, as amended; the Consolidated Omnibus Reconciliation Act; the Americans
with Disabilities Act of 1990, as amended; the Worker Adjustment and Retraining
Notification Act, as amended; the Occupational Safety and Health Act, as
amended; the Family & Medical Leave Act; the California Family Rights Act; the
Equal Pay Act, the California Code of Regulations, the Genetic Information
Nondiscrimination Act, the Uniformed Services Employment and Reemployment Rights
Act, the Lilly Ledbetter Fair Pay Act of 2009, the Rehabilitation Act of 1973,
the California Constitution, the United States

 





12

--------------------------------------------------------------------------------

 

 

 

Constitution, all provisions of the California Labor Code; the California Fair
Employment and Housing Act.; Age Discrimination in Employment Act, including
amendments, the Older Workers Benefit Protection Act; the California Business &
Professions Code; the applicable wage orders of the Industrial Welfare
Commission; and any claim for wages, bonus, sick leave, holiday pay, meal/rest
periods, overtime, penalties, any wage and hour violation, entitlement under any
leave laws, health or medical insurance, pension or retirement benefits, or any
other employment benefits, any claim for employment discrimination, retaliation
or harassment of any kind, wrongful termination, slander, defamation, invasion
of privacy, or emotional distress, or any claim for injunctive relief, costs,
fees, or other expenses including attorneys’ fees incurred in these claims;

 

(q)         any Liabilities to indemnify, reimburse, or advance amounts to any
present or former officer, director, employee, or agent of Seller (including
with respect to any breach of fiduciary obligations by same);

 

(r)         any Liabilities arising out of, in respect of, or in connection with
the failure by Seller or any of its Affiliates to obtain on behalf of the
Business all Permits required to carry on the Business as presently conducted;

 

(s)         any Liabilities arising out of, in respect of, or in connection with
the failure by Seller or any of its Affiliates to comply with any Law or Order
(excluding any Liabilities related to Taxes);

 

(t)          any Liabilities under Environmental Laws, to the extent arising out
of or relating to facts, circumstances, or conditions existing on or prior to
the Closing or otherwise to the extent arising out of any actions or omissions
of Seller;

 

(u)         any Liabilities arising out of, in respect of, or in connection with
the failure by Seller or any of its Affiliates to comply with any labor or
employment Law or Order;

 

(v)         any Liabilities arising out of, in respect of, or in connection with
the failure by Seller or any of its Affiliates to comply with any Law related to
the Business Intellectual Property, to the extent arising out of or relating to
facts, circumstances, or conditions existing on or prior to the Closing or
otherwise to the extent arising out of any actions or omissions of Seller prior
to the Closing;

 

(w)        any lease, maintenance, insurance, and any other obligations or
Liabilities of Seller with respect to the Business and Acquired Assets for all
periods up to the Closing Date;

 

(x)         any liability of Seller to pay any amounts to any of the employees
allocated to the Business due to the termination of any employment
relationship/agreement between Seller and such employees prior to Closing
(including without limitation all accrued sales commissions and all accrued
vacation for Hired Employees); and

 

(y)         any liability of Seller to pay any amounts of compensation to any of
the employees allocated to the Business due to the termination of any stock
and/or stock option rights granted by the Seller to such employees.





13

--------------------------------------------------------------------------------

 

 

2.5        Purchase Price; Payment.

 

(a)         Purchase Price. The total consideration for Purchaser’s purchase of
the Acquired Assets and assumption of the Assumed Liabilities (“Purchase Price”)
shall be the Cash Purchase Price (defined below), subject to adjustment pursuant
to Section 2.6.

 

(b)         Cash Purchase Price. For purposes of this Agreement, “Cash Purchase
Price” shall be an amount equal to:

 

(i)          $35,000,000.00;

 

(ii)         plus the amount (if any) by which the Closing Working Capital
exceeds the Target Working Capital; and

 

(iii)       minus the amount (if any) by which the Closing Working Capital is
less than the Target Working Capital; and

 

(iv)        plus the cost of vesting of certain restricted stock awards
identified on Schedule 2.5(b)(iv).

 

(c)         Estimated Purchase Price. At least five (5) business days prior to
the Closing Date, Seller shall prepare in good faith and deliver to Purchaser an
estimated purchase price written statement, in a form reasonably acceptable to
Purchaser, that sets forth Seller’s good faith calculation and estimate of the
estimated Closing Working Capital (“Estimated Closing Working Capital”),
together with such schedules and data with respect to the determination of the
foregoing as are reasonably necessary to support such calculation and amount
and, the actual cost of vesting of the restricted stock awards identified on
Schedule 2.5(b)(iv), and on the basis of the foregoing, a calculation of the
estimated Cash Purchase Price (“Estimated Cash Purchase Price”).

 

(d)         Payment. At the Closing, Purchaser shall pay (or cause to be paid)
to Seller, by wire transfer of immediately available funds to an account
designated in writing by Seller to Purchaser no later than five (5) business
days prior to the Closing Date, an amount equal to the Estimated Cash Purchase
Price.

 

2.6        Purchase Price Adjustment.

 

(a)         Post-Closing Adjustment. Within seventy-five (75) days after the
Closing Date, Purchaser shall prepare and deliver to Seller a statement setting
forth its calculation of the actual Closing Working Capital (“Closing Working
Capital Statement”). The post- closing adjustment shall be an amount equal to
the actual Closing Working Capital minus the Estimated Closing Working Capital
(“Post-Closing Adjustment”).

 

(b)         Examination and Review.

 

(i)          Examination. After receipt of the Closing Working Capital
Statement, Seller shall have thirty (30) days (“Review Period”) to review the
Closing Working Capital Statement. During the Review Period, upon reasonable
advanced notice and during normal business hours, Seller and Seller’s
accountants shall have reasonable access to the books and records of Purchaser,
the personnel of, and work papers prepared by, Purchaser and/or Purchaser’s
accountants (such personnel and records to be made available if necessary, at
Seller’s sole cost and expense, at the Seller’s facility in Simi Valley,
California and/or Monrovia,

 





14

--------------------------------------------------------------------------------

 

 

 

California) to the extent that they relate to the Closing Working Capital
Statement and to such historical financial information (to the extent in
Purchaser’s possession) relating to the Closing Working Capital Statement as
Seller may reasonably request for the purpose of reviewing the Closing Working
Capital Statement and to prepare a Statement of Objections (defined below);
provided, that such access shall be in a manner that does not interfere with the
normal business operations of Purchaser or the Business.

 

(ii)         Objection. On or prior to the last day of the Review Period, Seller
may object to the Closing Working Capital Statement by delivering to Purchaser a
written statement setting forth Seller’s objections in reasonable detail,
indicating each disputed item or amount and the basis for Seller’s disagreement
therewith (“Statement of Objections”). If Seller fails to deliver the Statement
of Objections before the expiration of the Review Period, the Closing Working
Capital Statement and the Post-Closing Adjustment, as the case may be, reflected
in the Closing Working Capital Statement shall be deemed to have been accepted
by Seller. If Seller delivers the Statement of Objections before the expiration
of the Review Period, Purchaser and Seller shall negotiate in good faith to
resolve such objections within thirty (30) days after the delivery of the
Statement of Objections (“Resolution Period”), and, if the same are so resolved
within the Resolution Period, the Post-Closing Adjustment and the Closing
Working Capital Statement with such changes as may have been previously agreed
in writing by Purchaser and Seller shall be final and binding.

 

(iii)       Resolution of Disputes. If Seller and Purchaser fail to reach an
agreement with respect to all of the matters set forth in the Statement of
Objections before expiration of the Resolution Period, then any amounts
remaining in dispute (“Disputed Amounts”) shall be submitted for resolution to a
mutually agreeable, impartial nationally or regionally recognized firm of
independent certified public accountants other than Seller’s accountants or
Purchaser’s accountants (“Independent Accountant”) who, acting as experts and
not arbitrators, shall resolve the Disputed Amounts only and make any
adjustments to the Post- Closing Adjustment, as the case may be, and the Closing
Working Capital Statement. If Seller and Purchaser are unable to agree upon a
nationally or regionally recognized accounting firm, Seller and Purchaser shall
each select one

(1)  nationally or regionally recognized accounting firm and the two (2)
nationally or regionally recognized accounting firms selected shall mutually
agree upon a third (3rd) nationally or regionally recognized accounting firm to
serve as the “Independent Accountant” for purposes of this Section. The parties
hereto agree that all adjustments shall be made without regard to materiality.
The Independent Accountant shall only decide the specific items under dispute by
the parties and their decision for each Disputed Amount must be within the range
of values assigned to each such item in the Closing Working Capital Statement
and the Statement of Objections, respectively.

 

(iv)        Fees of the Independent Accountant. The fees and expenses of the
Independent Accountant shall be paid by Seller, on the one hand, and by
Purchaser, on the other hand, based upon the percentage that the amount actually
contested but not awarded to Seller or Purchaser, respectively, bears to the
aggregate amount actually contested by Seller and Purchaser.

 





15

--------------------------------------------------------------------------------

 

 

 

(v)         Determination by Independent Accountant. The Independent Accountant
shall make a determination as soon as practicable within thirty (30) days (or
such other time as the parties hereto shall agree in writing) after its
engagement, and its resolution of the Disputed Amounts and its adjustments to
the Closing Working Capital Statement and/or the Post-Closing Adjustment shall
be conclusive and binding upon the parties hereto. Such determination shall be
the sole remedy for any dispute under this Section 2.6(b).

 

(c)         Payments of Post-Closing Adjustment. Except as otherwise provided
herein, any payment of the Post-Closing Adjustment shall be due (i) within five
(5) days of acceptance of the applicable Closing Working Capital Statement or
(ii) if there are Disputed Amounts, then within five (5) days of the resolution
described in Section 2.6(b)(v) above. If the Post- Closing Adjustment is a
positive number, Purchaser shall pay to Seller an amount equal to the
Post-Closing Adjustment in cash (by means of federal funds wire or interbank
transfer in immediately available funds). If the Post-Closing Adjustment is a
negative number, Seller shall pay to Purchaser an amount equal to the
Post-Closing Adjustment in cash (by means of federal funds wire or interbank
transfer in immediately available funds).

 

(d)         Adjustments for Tax Purposes. Any payments made pursuant to Section
2.6 shall be treated as an adjustment to the Purchase Price by the parties for
Tax purposes, unless otherwise required by Law.

 

2.7        Withholding Tax. Purchaser shall be entitled to deduct and withhold
from the Purchase Price any amounts that Purchaser is required to deduct and
withhold under any provision of applicable Law. All such withheld amounts shall
be treated for all purposes of this Agreement as having been paid to Seller
hereunder.

 

2.8        Allocation of Purchase Price. Seller and Purchaser agree that the
Purchase Price and the Assumed Liabilities (plus other relevant items) shall be
allocated among the Acquired Assets for all purposes (including Tax and
financial accounting) as shown on the allocation schedule (“Allocation
Schedule”). The Allocation Schedule shall be prepared in accordance with Section
1060 of the Code and the Treasury Regulations thereunder. A draft of the
Allocation Schedule shall be prepared by Purchaser and delivered to Seller
within ninety (90) days following the Closing Date. If Seller notifies Purchaser
in writing that Seller objects to one or more items reflected in the Allocation
Schedule, Seller and Purchaser shall negotiate in good faith to resolve such
dispute; provided, however, that if Seller and Purchaser are unable to resolve
any dispute with respect to the Allocation Schedule within thirty (30) days
following Purchaser’s receipt of Seller’s notice of objection, such dispute
shall be resolved by the Independent Accountant. The fees and expenses of such
accounting firm shall be borne equally by Seller and Purchaser. Seller and
Purchaser agree to file their respective IRS Forms 8594 and all federal, state,
and local Tax returns in accordance with the Allocation Schedule and agree to
take no position, and to cause their respective Affiliates to take no position,
inconsistent with the Allocation Schedule in any proceeding before any
government agency, except to the extent required by applicable Law. Any
adjustments to the Purchase Price pursuant to Section 2.6 shall be allocated in
a manner consistent with the Allocation Schedule.

 

2.9        Purchaser’s Grant of Rights to Seller. Purchaser grants to Seller a
non-exclusive, worldwide, paid-up in full, royalty free, perpetual, irrevocable
license, with rights to sublicense and right to use any and all trade secrets,
business and technical information and know-how, databases, data collections,
and other confidential and proprietary information that relates to, or is used
or held

 





16

--------------------------------------------------------------------------------

 

 

 

for use in connection with the Seller’s business, including but not limited to
unmanned aircraft systems, but specifically excluding the Business (“License
Back”). Notwithstanding the License Back, for a perpetual period commencing on
the Closing Date, Seller shall not, and shall not permit, cause, or encourage
any other Person (including Seller’s Affiliates) to, directly or indirectly, use
in any way the License Back to engage in or assist others in engaging in, or
undertake any planning to engage in, all or any portion of the Business or any
business that is competitive with all or any portion of the Business anywhere in
the world.

 

ARTICLE 3

CLOSING

 

3.1        Time and Place. Subject to the terms and conditions of this
Agreement, the consummation of the transactions contemplated in this Agreement
(“Closing”) shall take place at the offices of Clark Hill PLC, 1055 West Seventh
Street, Suite 2400, Los Angeles, California 90017 via electronic exchange of
copies of the executed documents and delivery of all funds  contemplated  by
Section 2.5(d), within two (2) business days following the satisfaction or
waiver (by the beneficiary party of any condition) of all conditions to the
Closing set forth in Article 6 or at such other place and time as the parties
mutually agree (the date on which the Closing actually occurs is hereinafter
referred to as the “Closing Date”). The Closing shall be deemed to be effective
as of 11:59 p.m. U.S. Pacific Time on the Closing Date (the “Effective Time”).

 

3.2        Seller’s Obligations at Closing. At the Closing, Seller shall deliver
to Purchaser the following in form and substance reasonably satisfactory to
Purchaser and its counsel:

 

(a)         a bill of sale, duly executed by Seller;

 

(b)         an assignment and assumption agreement (“Assignment and Assumption
Agreement”), duly executed by Seller;

 

(c)         the Transition Services Agreement, duly executed by Seller, and any
ancillary documents required thereby, duly executed by the Seller and any other
parties thereto other than the Purchaser;

 

(d)         with respect to each Leased Real Property, sublease agreements in
the form(s) approved by Purchaser (“Sublease Agreements”), each duly executed by
Seller and consented to in writing by the applicable landlord of such Leased
Real Property;

 

(e)         with respect to each Leased Charging Station, assignments in the
form(s) approved by Purchaser (“Charging Station Assignment Agreements”), each
duly executed by Seller and consented to in writing by the applicable landlord
or licensor of such Leased Charging Station;

 

(f)         assignments duly executed by Seller, transferring all of Seller’s
right, title, and interest in and to the registered and unregistered Business
Intellectual Property or pending applications for registration of such, and duly
executed certificates, amendments, or any other documents necessary to assign
Seller’s rights to all names, assumed fictional business names, trade names,
unregistered trademarks and service marks, trade dress and similar rights
included in Business Intellectual Property;

 

(g)         a certificate of the Secretary or an Assistant Secretary (or
equivalent officer) of Seller certifying that attached thereto are true and
complete copies of all resolutions adopted by

 





17

--------------------------------------------------------------------------------

 

 

 

the board of directors of Seller authorizing the execution, delivery, and
performance of this Agreement and the documents contemplated hereunder and the
consummation of the transactions contemplated hereby and thereby, and that all
such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby and thereby;

 

(h)         a certificate providing that (i) the representations and warranties
of Seller contained in this Agreement, the documents contemplated hereunder, and
any certificate or other writing delivered pursuant hereto are true and correct
in all material respects if not qualified by materiality, or in all respects if
so qualified, on and as of the Closing Date with the same effect as though made
at and as of such date (except those representations and warranties that address
matters only as of a specified date, the accuracy of which shall be determined
as of that specified date in all respects), and (ii) Seller duly performed and
complied in all material respects with all obligations, agreements, covenants,
and conditions required by this Agreement and each of the documents contemplated
hereunder to be performed or complied with by it prior to or on the Closing
Date, provided, that,  with respect to obligations, agreements, covenants, and
conditions that are qualified by materiality, Seller performed such obligations,
agreements, covenants, and conditions, as so qualified, in all respects;

 

(i)          a certificate pursuant to Treasury Regulations Section 1.1445-2(b)
that Seller is not a foreign person within the meaning of Section 1445 of the
Code duly executed by Seller;

 

(j)          an executed flow of funds memorandum (“Flow of Funds Memorandum”)
in form and substance reasonably acceptable to the parties; and

 

(k)         such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Purchaser, as may be
necessary or reasonably requested by Purchaser to convey in Purchaser absolute
ownership, and quiet enjoyment and possession, of the Acquired Assets free and
clear of all Encumbrances, or as may be required to give effect to this
Agreement.

 

3.3        Purchaser’s Obligations at Closing. At the Closing, Purchaser shall
deliver to Seller the following in form and substance satisfactory to Seller and
its counsel:

 

(a)         the Cash Purchase Price pursuant to the terms and limitations set
forth in Section 2.5;

 

(b)         the Assignment and Assumption Agreement, duly executed by Purchaser;

 

(c)         the Transition Services Agreement, duly executed by Purchaser;

 

(d)         each of the Sublease Agreements, duly executed by Purchaser;

 

(e)         a certificate of the Secretary or an Assistant Secretary (or
equivalent officer) of Purchaser certifying that attached thereto are true and
complete copies of all resolutions adopted by the board of directors of
Purchaser authorizing the execution, delivery, and performance of this Agreement
and the documents contemplated hereunder and the consummation of the
transactions contemplated hereby and thereby, and that all such resolutions are
in full force and effect and are all the resolutions adopted in connection with
the transactions contemplated hereby and thereby;

 





18

--------------------------------------------------------------------------------

 

 

 

(f)         a certificate providing that (i) the representations and warranties
of Purchaser contained in this Agreement, the documents contemplated hereunder,
and any certificate or other writing delivered pursuant hereto are true and
correct in all material respects if not qualified by materiality, or in all
respects if so qualified, on and as of the Closing Date with the same effect as
though made at and as of such date (except those representations and warranties
that address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects), and (ii) Purchaser duly
performed and complied in all material respects with all obligations,
agreements, covenants, and conditions required by this Agreement and each of the
documents contemplated hereunder to be performed or complied with by it prior to
or on the Closing Date, provided, that,  with respect to obligations,
agreements, covenants, and conditions that are qualified by materiality,
Purchaser performed such obligations, agreements, covenants, and conditions, as
so qualified, in all respects; and

 

(g)         an executed Flow of Funds Memorandum.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER

 

To induce Purchaser to enter into and perform this Agreement, subject to the
correspondingly numbered Section of the Disclosure Schedules that relates to
such Section or in another Section of the Disclosure Schedules to the extent
that it expressly references on the face of such disclosure that such disclosure
is applicable to such Section, Seller hereby represents and warrants to
Purchaser the following as of the Effective Date (unless stated as of a
specified date):

 

4.1        Organization and Good Standing. Seller is duly organized and in valid
existence as a corporation under the laws of Delaware and has full corporate
power and authority to carry on the Business as it is now being conducted and to
own and operate the Acquired Assets. Schedule 4.1 sets forth each jurisdiction
in which Seller is licensed or qualified to do business with respect to the
Business, and Seller is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the ownership of the Acquired Assets or
the operation of the Business as currently conducted makes such licensing or
qualification necessary, except where the failure to be so licensed, qualified
or in good standing would not have a Material Adverse Effect.

 

4.2        Authorization; Enforceability. Seller has full corporate power and
authority to make, execute, deliver, and perform this Agreement and the
documents to be delivered hereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by Seller of this
Agreement and each of the documents hereunder to which Seller is a party, the
performance by Seller of its obligations hereunder and thereunder, and the
consummation by Seller of the transactions contemplated hereby and thereby have
been duly authorized by all requisite corporate action on the part of Seller.
This Agreement has been duly executed and delivered by Seller, and (assuming due
authorization, execution, and delivery by Purchaser) this Agreement constitutes
a legal, valid, and binding obligation of Seller enforceable against Seller in
accordance with its terms. When each document contemplated hereunder to which
Seller is or will be a party has been duly executed and delivered by Seller
(assuming due authorization, execution, and delivery by each other party
thereto), such document will constitute a legal and binding obligation of Seller
enforceable against it in accordance with its terms.

 

4.3        No Conflicts; Consents. The execution, delivery, and performance by
Seller of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not: (a) conflict with or result in a violation or

 





19

--------------------------------------------------------------------------------

 

 

 

breach of, or default under, any provision in the organizational and governing
documents of Seller; (b) conflict with or result in a violation or breach of any
provision of any Order or Law applicable to Seller or any of the Acquired
Assets; (c) except as set forth on Schedule 4.3, require the consent, notice,
approval, Permit, waiver, authorization, or other action by, to, or from any
Person under, conflict with, result in a material violation or breach of,
constitute a default under, result in acceleration of or create in any party the
right to accelerate, terminate, modify, or cancel any obligation or loss of any
material benefit under any Contract or other instrument to which Seller is a
party or by which the Business is bound or to which any of the Acquired Assets
are subject; or (d) result in the creation or imposition of any Encumbrance on
the Acquired Assets other than Permitted Encumbrances. Except as set forth on
Schedule 4.3, no consent, notice, approval, Permit, waiver, or authorization is
required to be obtained by Seller from any Person or Governmental Authority in
connection with the execution, delivery, and performance by Seller of this
Agreement and the documents hereunder and the consummation of the transactions
contemplated hereby and thereby.

 

4.4        Financial Statements.

 

(a)         Schedule 4.4.(a) includes true, correct, and complete copies of (i)
the unaudited internal statement of operations of the Business as of and for the
fiscal years ended April 30, 2016, 2017 and 2018, (ii) the unaudited balance
sheets of the Business as of April 30, 2016, 2017, 2018, and (iii) the April
2018 Balance Sheet (collectively, “Financial Statements”). The Financial
Statements have been prepared in accordance with GAAP applied on a consistent
basis throughout the periods indicated. The Financial Statements present fairly
in all material respects the financial condition of the Business as of the dates
therein indicated and the results of operations of the Business for the periods
therein specified. The financial records of Seller related to the Business have
been, and are being, maintained in all respects in accordance with applicable
legal and accounting requirements. The Financial Statements are in accordance
with the books and records of Seller, and such books and records of Seller
related to the Business are true and complete.

 

(b)         Seller has no Liabilities with respect to the Business, except (i)
those which are adequately reflected or reserved against in the balance sheet of
the Business dated as of April 30, 2018 (“April 2018 Balance Sheet”), and (ii)
those which have been incurred in the Ordinary Course of Business since April
30, 2018 (“Balance Sheet Date”) and which are not, individually or in the
aggregate, material in amount. To the Knowledge of Seller, there is no
circumstance, condition, event, or arrangement that would hereafter give rise to
any Liabilities of Seller with respect to the Business except in the Ordinary
Course of Business.

 

4.5        Receivables. Except as otherwise set forth on Schedule 4.5, the
accounts receivable reflected on the April 2018 Balance Sheet and all of the
receivables arising since the April 2018 Balance Sheet (collectively,
“Receivables”) arose from bona fide transactions in the Ordinary Course of
Business and represent enforceable obligations to Seller, and the goods and/or
services involved have been sold, delivered, and/or performed to the account
obligors, and no further filings (with Governmental Authorities, insurers, or
others) are required to be made, no further goods are required to be provided,
and no further services are required to be rendered to complete the sales and
fully render the services and to entitle Seller and Purchaser to collect (or be
reimbursed for) the Receivables in full. No Receivable has been assigned or
pledged to any Person and, except only to the extent fully reserved against as
set forth on the April 2018 Balance Sheet, no contest, claim, defense, or
set-off to any such Receivable has been asserted by the account obligor or
exists. Schedule 4.5 contains a complete and accurate list of all Receivables as
of the Balance

 





20

--------------------------------------------------------------------------------

 

 

 

Sheet Date setting forth the (i) customer name, (ii) aggregate aged invoice
amounts, (iii) internal job number, (iv) invoice date, and (v) invoice number.
Except as otherwise set forth on Schedule 4.5, (a) no account obligor is
delinquent for payments in excess of $100,000 or for more than ninety (90) days;
(b) no account obligor has refused or threatened to refuse, in writing, to pay
its obligations to Seller for any reason, or has otherwise made a claim, in
writing, of set-off or similar claim; and (c) to the Knowledge of Seller, no
account obligor is insolvent or bankrupt.

 

4.6        Absence of Certain Changes, Events, and Conditions. Since January 1,
2018, there has not been a Material Adverse Effect, or any development that is
reasonably likely to result in a Material Adverse Effect, in the financial
condition or results of operations of the Business or the Acquired Assets.
Without limiting the generality of the foregoing, since such date, except as
disclosed on Schedule 4.6, Seller has not, with respect to the Business:

 

(a)        conducted the Business other than in the Ordinary Course of Business;

 

(b)        suffered any extraordinary losses or waived any rights of material
value, whether or not in the Ordinary Course of Business;

 

(c)        incurred any Liabilities of any nature other than items incurred in
the Ordinary Course of Business, or increased (or experienced any change in the
assumptions underlying or the methods of calculating) any bad debt, contingency,
or other reserve, other than in the Ordinary Course of Business;

 

(d)        permitted, allowed, or suffered any of its properties or assets
(real, personal, or mixed, tangible or intangible) to be subjected to any
Encumbrance (other than Permitted Encumbrances);

 

(e)        canceled any debts or waived any claims or rights in excess of
$25,000 individually or

$100,000 in the aggregate;

 

(f)        incurred any long term indebtedness;

 

(g)        entered into any Contract other than in the Ordinary Course of
Business that could require Seller to pay in excess of $25,000;

 

(h)        suffered any damage, destruction, or loss to the Acquired Assets or
the Business in excess of $25,000, whether covered by insurance or not;

 

(i)         sold, assigned, transferred, leased, licensed, or otherwise
disposed, or agreed to sell, assign, transfer, lease, license, or otherwise
dispose of, any of the Acquired Assets (whether tangible or intangible), except
in the Ordinary Course of Business;

 

(j)         disposed of or permitted to lapse any right to use any Business
Intellectual Property or disposed of or disclosed to any Person not authorized
to have such information any of Business Intellectual Property not previously a
matter of public knowledge or existing in the public domain;

 

(k)        granted, or agreed to grant, any license or sublicense of, assigned,
or transferred Business Intellectual Property or material rights under any
Business Intellectual Property, except in the Ordinary Course of Business
pursuant to customer, vendor, supplier or manufacturer Contracts that grant
non-exclusive licenses to such parties;

 





21

--------------------------------------------------------------------------------

 

 

 

(l)          granted or incurred any obligation for any increase in the
compensation of any employee of Seller (including any increase pursuant to any
bonus, pension, profit-sharing, retirement, or other plan or commitment) except
for raises to employees in the Ordinary Course of Business;

 

(m)        terminated, amended, or modified any Material Contract or agreed to
do so;

 

(n)         taken any other action that is not in the Ordinary Course of
Business or provided for in this Agreement; or

 

(o)         agreed in writing to do any of the foregoing.

 

4.7        Material Contracts.

 

(a)         Schedule 4.7 contains a complete and accurate list of all Contracts
(with specific reference to the subsection of this Section 4.7(a) to which such
Contract relates) that are primarily used by Seller in or necessary for the
operation of the Business or the use of the Acquired Assets to which (x) Seller
or its Affiliate is a party or by which it is bound or

(y) any asset or property of the Business (including any Acquired Asset or
Assumed Liability) is subject, that is described in any of the following
subsections and, in each case, which Contract remains in effect (such contracts
and agreements being the “Material Contracts”):

 

(i)         all Contracts involving aggregate consideration in excess of
$100,000;

 

(ii)        all Contracts which cannot be cancelled without penalty or without
more than ninety (90) days’ notice;

 

(iii)       all Contracts that require Seller to purchase or sell a stated
portion of the requirements or outputs of the Business or that contain “take or
pay” provisions;

 

(iv)       all Contracts that provide any customer of Seller with pricing,
discounts, or benefits that change based on the pricing, discounts, or benefits
offered to other customers of Seller, including any agreement containing a “most
favored nation” provision;

 

(v)        any Contract with any Affiliate, or current or former officer, or
director, of Seller;

 

(vi)       all Contracts that provide for the indemnification of any Person or
the assumption of any Tax, environmental, or other Liability of any Person
(other than as expressly set forth on the face of any customer, vendor, supplier
or manufacturer Contracts);

 

(vii)      all Contracts that relate to the acquisition or disposition of any
business, a material amount of equity or assets of any other Person, or any real
property (whether by merger, sale of equity, sale of assets, or otherwise);

 

(viii)     all broker, distributor, dealer, manufacturer’s representative,
franchise, agency, sales representative, sales promotion, market research,
marketing consulting, and

 





22

--------------------------------------------------------------------------------

 

 

 

advertising Contracts, and any other agreement relating to the sale or
distribution of products or services to or by other Persons;

 

(ix)       all employment agreements and Contracts with individual natural
person independent contractors or consultants (or similar arrangements);

 

(x)        except for Contracts relating to trade receivables, all Contracts
relating to indebtedness (including, without limitation, guarantees);

 

(xi)       all Contracts with any Governmental Authority;

 

(xii)      all Contracts that contain covenants that in any way purport to (A)
restrict any business activity (including the solicitation, hiring, or
engagement of any Person or the solicitation of any customer) of Seller or any
of its Affiliates, (B) limit the freedom of Seller or any of its Affiliate
(including, after the Closing, Purchaser  or any of its Affiliates) thereof to
engage in any line of business or compete with any Person, including restricting
the development, manufacture, marketing, or distribution of products or
services, or (C) provide exclusivity to any Person with respect to any product
or service;

 

(xiii)     all joint venture, partnership, or similar Contracts;

 

(xiv)     all Contracts for the sale of any of the Acquired Assets or for the
grant to any Person of any option, right of first refusal, or preferential or
similar right to purchase any of the Acquired Assets;

 

(xv)      all Contracts with respect to the Leased Real Property;

 

(xvi)     any Contract under which Seller is lessee of, or holds or operates,
any personal property owned by any other Person;

 

(xvii)    all Contracts under which Seller uses, or has a right or license
granted to it, with respect to any Business Intellectual Property (other than
readily available off-the- shelf software licenses that cost less than $5,000 in
the aggregate per year to replace);

 

(xviii)   any Contract whereby Seller has agreed to, or assumed, any obligation
or duty to indemnify, reimburse, hold harmless, defend, or otherwise assume or
incur any obligation or Liability with respect to the infringement or
misappropriation of any Business Intellectual Property (other than as expressly
set forth on the face of any customer , vendor, supplier or manufacturer
Contracts);

 

(xix)     any Contract with respect to Business Intellectual Property licensed,
sold, transferred, leased, or otherwise provided to any third party (other than
as expressly set forth on the face of any customer, vendor, supplier or
manufacturer Contracts);

 

(xx)      all powers of attorney with respect to the Business or any Acquired
Asset;

 

(xxi)     all collective bargaining agreements or Contracts with any union, if
any; and

 





23

--------------------------------------------------------------------------------

 

 

 

(xxii)    all other Contracts that are material to the Acquired Assets or the
operation of the Business and not previously disclosed pursuant to this Section
4.7(a);

 

provided, however, under no circumstances will any non-disclosure or
confidentiality agreement between Seller and a third party (“AV NDA”) be deemed
a “Material Contract” or be required to be listed on Schedule 4.7(a).

 

(b)         Each Material Contract is valid and binding on Seller in accordance
with its terms and is in full force and effect. None of Seller or, to the
Knowledge of Seller, any other party thereto is in breach of or default under
(or is alleged to be in breach of or default under), or has provided or received
any notice of any intention to terminate, any Material Contract. No event or
circumstance has occurred that, with notice or lapse of time or both, could
constitute an event of default under any Material Contract or result in a
termination thereof or could cause or permit the acceleration or other changes
of any right or obligation or the loss of any benefit thereunder. Complete and
correct copies of each Material Contract (including all modifications,
amendments, and supplements thereto and waivers thereunder) have been delivered
to Purchaser. There are no material disputes pending or, to the Knowledge of
Seller, threatened under any Material Contract included in the Acquired Assets.

 

4.8        Title to and Condition of the Acquired Assets.

 

(a)         Title to the Acquired Assets. Seller is the absolute owner, except
for leasehold items, of all rights, properties (including Business Intellectual
Property, subject to Schedule 4.12(c) in which Seller is a valid licensee to the
Business Intellectual Property), and interests in properties of, and with good
and marketable title to, the Acquired Assets, whether personal, mixed, tangible
or intangible. The Acquired Assets are free and clear of restrictions on or
conditions to transfer or assignment, and free and clear of Encumbrances other
than Permitted Encumbrances.

 

(b)         Condition of the Acquired Assets. Except as disclosed in Schedule
4.8(b), all of the tangible Acquired Assets are (i) in sufficient working order,
operating condition and state of repair (including normal wear and tear based on
age and nature of use) for continued use in the Business as currently conducted,
(ii) adequate and sufficient for the operation of the Business as currently
conducted, (iii) to the Knowledge of Seller, free of any known structural or
engineering defects, (iv) have been maintained in accordance with the standards
of any manufacturer or any Governmental Authority or other governmental or
regulatory entity in all material respects, and (v) are in the possession or
control of Seller or Seller’s suppliers or third party logistic service
providers. The Acquired Assets constitute all of the assets, tangible and
intangible, of any nature whatsoever, that are used in and necessary to conduct
the Business, other than the Excluded Assets and such assets as made available
for Purchaser use pursuant to the Transition Services Agreement.

 

4.9        Inventory. All Inventory consists of a quality and quantity usable
and salable in the Ordinary Course of Business, except for obsolete, damaged,
defective, or slow-moving items, all of which have been written off or written
down to net realizable value (or for which adequate reserves have been
established) in the April 2018 Balance Sheet. All Inventory is owned by Seller
free and clear of all Encumbrances (other than Permitted Encumbrances), and no
Inventory is held on a consignment basis. Seller’s policy for valuation of
inventory, including the determination of obsolete or excess inventory, requires
Seller to perform a detailed assessment of inventory at each

 





24

--------------------------------------------------------------------------------

 

 

 

balance sheet date, which includes a review of, among other factors, an estimate
of future demand for products within specific time horizons, valuation of
existing inventory, as well as product lifecycle and product development plans.
Inventory reserves are also provided to cover risks arising from slow-moving
items. Seller writes down its inventory for estimated obsolescence or
unmarketable inventory equal to the difference between the cost of inventory and
the estimated market value based on assumptions about future demand and market
conditions. Seller may be required to record additional inventory write-downs if
actual market conditions are less favorable than those projected by Seller’s
management.

 

4.10      Real Property.

 

(a)         Seller does not own fee simple title to any real property used or
held for use by Seller for the conduct of the Business as currently conducted.

 

(b)         Schedule 4.10(b) sets forth each parcel of Leased Real Property and
Leased Charging Station, and a true and complete list of all leases, subleases,
licenses, concessions, and other Contracts (whether written or oral), including
all amendments, extensions renewals, guaranties, assignments and other
agreements with respect thereto, pursuant to which Seller holds any Leased Real
Property or Leased Charging Station (collectively “Leases”). Seller has
delivered to Purchaser a true and complete copy of each Lease. With respect to
each Lease, Seller represents and warrants as follows:

 

(i)          such Lease is valid, binding, enforceable, and in full force and
effect, and Seller enjoys peaceful and undisturbed possession of the Leased Real
Property and the Leased Charging Station;

 

(ii)         No rents or pass-throughs have been prepaid except as reflected in
the Lease;

 

(iii)       The current amount of Seller’s security deposit held by any lessor
with respect to the Lease equals or exceeds the amount set forth in the Lease;

 

(iv)        The Lease has not been modified, orally or in writing, since its
execution, except as set forth in the documents attached hereto as Schedule
4.10(b);

 

(v)         The improvements and space required to be provided by lessor or
Seller have been furnished and completed in all respects to the satisfaction of
Seller, and all promises of an inducement nature by Seller or lessor have been
fulfilled;

 

(vi)        To the Knowledge of Seller, there are no uncured defaults by Seller
or lessor under the Lease;

 

(vii)       There are no disputes between any Person and Seller concerning the
Lease, the related real property, or the improvements thereon;

 

(viii)     To the Knowledge of Seller, there is no prior sale, transfer,
assignment, or encumbrance of any Person’s interest in the Lease;

 

(ix)        All alterations or additions to the Leased Real Property that have
been made by Seller were done in accordance with the terms of the applicable
Lease and in compliance with all Laws;

 





25

--------------------------------------------------------------------------------

 

 

 

(x)         The guaranties of the guarantors in each Lease (if any) are still in
force and effect;

 

(xi)        Seller is not currently the subject of a bankruptcy proceeding and
to the Knowledge of Seller, the lessor of any of the Leases is not involved in
such proceeding;

 

(xii)       Seller is not in breach or default under such Lease, and no event
has occurred or circumstance exists which, with the delivery of notice, passage
of time or both, could constitute such a breach or default, and Seller has paid
all rent due and payable under such Lease;

 

(xiii)     Seller has not received or given any notice of any default or event
that with notice or lapse of time, or both, could constitute a default by Seller
under any of the Leases and, to the Knowledge of Seller, no other party is in
default thereof, and no party to any Lease has exercised any termination rights
with respect thereto;

 

(xiv)      Seller is in full and complete possession of the Leased Real Property
and Leased Charging Stations and has not subleased, assigned or otherwise
granted to any Person the right to use, outside of the Ordinary Course of
Business for general commercial use, or occupy such Leased Real Property or the
Leased Charging Stations or any portion thereof; and

 

(xv)       Seller has not pledged, mortgaged, or otherwise granted an
Encumbrance on its leasehold interest in any Leased Real Property or the Leased
Charging Stations and has not entered into any agreement with the holder of any
mortgage or other security instrument encumbering the Leased Real Property or
the Leased Charging Stations.

 

(c)         Seller has not received any written notice of (i) violations of
building codes and/or zoning ordinances or other governmental or regulatory Laws
affecting the Leased Real Property or the Leased Charging Stations, (ii)
existing, pending, or threatened condemnation proceedings affecting the Leased
Real Property or the Leased Charging Stations, or (iii) existing, pending, or
threatened zoning, building code, or other moratorium proceedings, or similar
matters which could reasonably be expected to adversely affect the ability to
operate the Leased Real Property or the Leased Charging Stations as currently
operated. Neither the whole nor any material portion of any Leased Real Property
or the Leased Charging Stations have been damaged or destroyed by fire or other
casualty.

 

(d)         Except as disclosed on Schedule 4.10(d), the Leased Real Property
and Leased Charging Stations are sufficient for the continued conduct of the
Business after the Closing in substantially the same manner as conducted prior
to the Closing and constitutes all of the real property necessary to conduct the
Business as currently conducted.

 

4.11      Customers and Suppliers.  Schedule 4.11 sets forth a correct and
complete list of the top ten (10) customers and top ten (10) suppliers of Seller
by dollar volume relating to the Business for the twelve (12) months ended April
30, 2018, and indicates with respect to each the name, address, and dollar
volume of business with Seller. No customer or supplier required to be disclosed
on Schedule 4.11 has terminated or materially reduced, or, to the Knowledge of
Seller, plans to terminate or materially reduce, its purchases from or sales to
Seller.

 





26

--------------------------------------------------------------------------------

 

 

 

4.12      Intellectual Property.

 

(a)         Schedule 4.12(a) sets forth a true, correct, and complete list and
description of all Business Intellectual Property that has been registered or in
which an application for such registration has been filed, including the
respective registration or application numbers and the names of all registered
owners. Seller is in compliance with all Laws applicable to such Intellectual
Property and Seller’s ownership and use thereof.

 

(b)         Except as otherwise set forth on Schedule 4.12(b):

 

(i)          Seller is the sole and exclusive owner of all right, title and
interest in and to all of the Business Intellectual Property owned by Seller,
and has the exclusive right to use and license the same, free and clear of any
claim or conflict with the intellectual property rights of others;

 

(ii)         no royalties, honorariums or fees are payable to Seller by any
Person by reason  of the ownership or use of any of the Business Intellectual
Property, and with the exception of commercial off-the-shelf software and
material licenses that constitute a portion of Business Intellectual Property no
royalties, honorariums or fees are payable by Seller to any third party for use
of any third party intellectual property;

 

(iii)       there have been no claims made against Seller asserting the
invalidity, abuse, misuse, or unenforceability of any of the Business
Intellectual Property and, to the Knowledge of Seller, no grounds for any such
claims exist;

 

(iv)        Seller has not made any claim of any violation or infringement by
others of any of the Business Intellectual Property or interests therein and, to
the Knowledge of Seller, no grounds for any such claims exist;

 

(v)         Seller has not received any notice that it is in conflict with or
infringing upon the asserted intellectual property rights of others in
connection with the Business, and, to the Knowledge of Seller, neither the use
of the Business Intellectual Property nor the operation of the Business is
infringing or has infringed upon any intellectual property rights of others;

 

(vi)        Except for (i) the Licensed AV Marks, and (ii) the licensed rights
contained in the License Back, the Business Intellectual Property includes all
Seller-owned and licensed intellectual property rights necessary for Seller to
conduct the Business as presently being conducted;

 

(vii)       with the exception of commercial off-the-shelf software and material
licenses included with the sale of goods or services, no interest in the
Business Intellectual Property has been assigned, transferred, licensed, or
sublicensed by Seller to any Person;

 

(viii)     to the extent that any item constituting part of the Business
Intellectual Property has been registered with, filed in or issued by any
Governmental Authority, such registrations, filings, or issuances are listed on
Schedule 4.12(a) and were duly made and remain in full force and effect;

 





27

--------------------------------------------------------------------------------

 

 

 

(ix)        there has not been any act or failure to act by Seller or any of its
directors, officers, employees, attorneys, or agents during the prosecution or
registration of, or any other proceeding relating to, any of the Business
Intellectual Property or of any other fact which could reasonably be expected to
render invalid or unenforceable, or negate the right to issuance of, any of the
Business Intellectual Property;

 

(x)         no former or current employees, agents, consultants, or independent
contractors of Seller have (A) asserted any claim against Seller in connection
with such Person’s involvement in the conception and development of any Business
Intellectual Property, and to the Knowledge of Seller no such claim has been
threatened, or (B) been named as an inventor on any patent or pending patent
application for any device, process, design, or invention of any kind now used
or needed by Seller in the furtherance of the Business, except for inventions
that have been assigned to Seller, with an assignment thereof duly recorded in
the United States Patent and Trademark Office; and

 

(xi)        to the extent any of the Intellectual Property constitutes
proprietary or confidential information, Seller has reasonably safeguarded such
information from disclosure.

 

(c)         Schedule 4.12(c) sets forth a true, correct, and complete list of
all license agreements as to which Seller is a party and pursuant to which
Seller is authorized to use, or authorizes any third party to use, any Business
Intellectual Property (other than commercial off-the- shelf software licenses,
or as expressly set forth on the face of any customer, vendor, supplier or
manufacturer Contract). Neither Seller nor any other Party is in violation or
default in any material respect of any such license agreements.

 

(d)         Seller has made the $250,000.00 payment to Bassi S.r.l. (“Bassi”) to
acquire a license of Bassi’s intellectual property, relating to an agreement
between Seller and Bassi executed June 12, 2014.

 

4.13      Insurance. Seller maintains policies of insurance, including property,
fire, workers’ compensation, products liability, directors’ and officers’
liability, and other casualty and liability insurance, that is in form and
amount as customary for the Business and as may be additionally required under
the terms of any Material Contract. Schedule 4.13 sets forth, with respect to
the Business, a complete and correct list of all insurance policies and fidelity
bonds maintained by Seller as of the Effective Date, including coverage amounts,
deductibles applicable to each such policy;. Each insurance policy and bond is
in full force and effect, all premiums due and payable thereon have been paid,
and Seller is in full compliance with the terms of such policies and bonds.
There is no claim pending under any of such policies or bonds as to which
coverage has been questioned, disputed, or denied.

 

4.14      Litigation. Except as otherwise set forth on Schedule 4.14, with
respect to the Business, there is no (a) Action pending or, to the Knowledge of
Seller, threatened against or affecting Seller or pending or, to the Knowledge
of Seller, threatened against or affecting any of the Acquired  Assets or the
transactions contemplated hereby; (b) governmental inquiry or investigation
pending or, to the Knowledge of Seller, threatened against or affecting Seller
(including, without limitation, any inquiry as to the qualification of Seller to
hold or receive any license or other Permit); or (c) governmental inquiry or
investigation pending or, to the Knowledge of Seller, threatened against or
affecting any of the Acquired Assets, and there is no reasonable basis for

 





28

--------------------------------------------------------------------------------

 

 

 

any of the foregoing. Seller is not in default with respect to any Order of any
Governmental Authority related to the Business (x) served upon Seller or (y)
that, to the Knowledge of Seller, exists. There is no Action pending, threatened
or contemplated by Seller against any other Person with respect to the Business.
Schedule 4.14 includes a true, correct, and complete list of any material Action
relating to Seller with respect to the Business that was pending, settled, or
adjudicated since January 1, 2012.

 

4.15      Warranties; Product Liability.

 

(a)         There have been no pending or, to the Knowledge of Seller,
threatened claims under or pursuant to any warranty, whether expressed or
implied, on the products or services sold by Seller prior to the Closing Date
relating to the Business that are not disclosed or referred to in the Financial
Statements and that are not fully reserved against in Seller’s books and records
in accordance with GAAP. All of the services rendered by Seller (whether
directly or indirectly through independent contractors or other Persons)
relating to the Business have been performed and all the products sold by the
Business have been sold, in each case in conformity with all express warranties
and all applicable Contracts, and Seller has no, nor shall Seller have any,
Liability or obligation for replacement or repair or for other damages relating
to or arising from any such services or products, except for amounts incurred in
the Ordinary Course of Business which are immaterial individually and in the
aggregate and not required by GAAP to be disclosed in the Financial Statements.
Except as otherwise set forth on Schedule 4.15(a), no Assigned Contract with any
of Seller’s customers with respect to the Business contains any unusual
warranty, indemnity, or other provisions that could impose material liability on
Seller (or Purchaser after the Closing). Other than customer warranty claims
incurred in the Ordinary Course of Business, Seller has not incurred any
warranty claims during any of the last three (3) completed fiscal years relating
to the Business.

 

(b)         Except as otherwise set forth on Schedule 4.15(b), there is no claim
asserted, nor, to the Knowledge of Seller, the basis of any claim, against
Seller for injury to person or property of employees or any third Persons
suffered as a result of the manufacture, sale, or distribution of any product or
the performance of any service by Seller relating to the Business, including
claims arising out of the allegedly defective or unsafe nature of any product or
the negligent performance of, or failure to perform, any service or work done by
Seller. There are no Liabilities, obligations, or threatened claims for warranty
obligations relating to the Business other than those arising in the Ordinary
Course of Business.

 

4.16      Reserved.

 

4.17      Permits; Compliance with Laws. Seller has obtained on behalf of the
Business all Permits required to carry on the Business as presently conducted,
except where such failure to obtain a Permit would not be reasonably expected,
individually or in the aggregate, to have a Material Adverse Effect. Seller is
in compliance in all material respects with the requirements, terms, and
conditions of each Permit. Schedule 4.17 sets forth a list of all Permits Seller
has obtained with respect to the Business. Seller has not received notice of any
violation of any applicable Law (including, without limitation, any applicable
building, occupancy, zoning or other law, ordinance, or regulation) affecting
the Acquired Assets or the Business, and to the Knowledge of Seller there are no
such violations. Except as set forth on Schedule 4.17, Seller has materially
complied with all, and is not in material violation of any, Laws (including,
without limitation, any

 





29

--------------------------------------------------------------------------------

 

 

 

applicable insurance regulation or other law, ordinance, or regulation)
affecting the Business, the Acquired Assets or the prospects of the Business.

 

4.18      Employee Benefit Plans.

 

(a)         Schedule 4.18(a) contains a true and complete list of each material
pension, benefit, retirement, compensation, employment, consulting,
profit-sharing, deferred compensation, incentive, bonus, performance award,
phantom equity, stock or stock- based, change in control, retention, severance,
vacation, paid time off, welfare, fringe- benefit and other similar agreement,
plan, policy, program or arrangement (and any amendments thereto), in each case
whether or not reduced to writing and whether funded or unfunded, including each
“employee benefit plan” within the meaning of Section 3(3) of ERISA, whether or
not tax-qualified and whether or not subject to ERISA, which is or has been
maintained, sponsored, contributed to, or required to be contributed to by
Seller for the benefit of any current employee of the Business or any spouse or
dependent of such individual or with respect to which Purchaser or any of its
Affiliates could reasonably be expected to have any material Liability (each, a
“Benefit Plan”).

 

(b)         With respect to each Benefit Plan (i) no such plan is a
multiemployer plan within the meaning of Section 3(37) of ERISA; and (ii) no
Action has been initiated by the Pension Benefit Guaranty Corporation to
terminate any such plan or to appoint a trustee for any such plan.

 

(c)         Neither the Seller nor any Affiliate during the past five years has
maintained, established, sponsored, participated in, contributed to or otherwise
incurred any Liability with respect to any defined benefit pension plan or other
type of plan that is subject to Title IV of ERISA or Section 412 of the Code, or
a “multiple employer plan” as defined under ERISA and the Code.

 

(d)         Neither the execution of this Agreement nor any of the transactions
contemplated by this Agreement will (either alone or upon the occurrence of any
additional or subsequent events): (i) result in the Purchaser or any of its
Affiliates incurring any material obligation or Liability under or with respect
to any Benefit Plan; (ii) result in any “excess parachute payments” within the
meaning of Section 280G(b) of the Code; or (iii) require a “gross-up” or other
payment to any “disqualified individual” within the meaning of Section 280G(c)
of the Code.

 

4.19      Labor and Employment Matters.

 

(a)        Schedule 4.19(a) contains a true, correct, and complete list of all
employees of Seller with respect to the Business as of the Effective Date,
together with their respective job title, current base salary or hourly wage
rate, any bonus amounts paid with respect to Seller’s 2017 fiscal year (shown
separately), and status as exempt or non-exempt for overtime. Schedule 4.19(a)
also contains a true, correct, and complete list of all individual natural
person independent contractors who have provided services to Seller with respect
to the Business for a period of six (6) consecutive months or longer at any time
since January 1, 2017 (except for businesses operating as independent
contractors). Since January 1, 2017, no independent contractor providing
services to the Business has canceled, terminated, or made any threat to Seller
to cancel or otherwise terminate his, her, or its relationship with Seller, or
to materially change the pricing or other terms applicable to his, her, or its
sale or provision of services to Seller or materially reduce his,

 





30

--------------------------------------------------------------------------------

 

 

 

her, or its business relationship with Seller. Except as set forth on Schedule
4.19(a), Seller has no employees or individual natural person independent
contractors related to the Business outside of the United States.

 

(b)        Except as otherwise set forth on Schedule 4.19(b), there are no
union, collective bargaining, employment, or severance agreements to which
Seller is a party or by which Seller is otherwise bound.

 

(c)         Except as otherwise set forth on Schedule 4.19(c), since January 1,
2012, there have not been any (i) work stoppages, strikes, labor disputes, or
other material controversies between Seller and any of its employees; (ii) labor
union grievances or organizational efforts; or (iii) unfair labor practice or
labor arbitration proceedings pending or threatened.

 

(d)        Since January 1, 2012, there have not been any wage and hour claims
by any employee of Seller nor, to the Knowledge of Seller, are there any wage
and hour claims currently threatened by any employee of Seller.

 

(e)         Except as otherwise set forth on Schedule 4.19(e), no Key Employee
has provided notice to Seller of his or her intent to terminate his or her
employment with Seller.

 

(f)         Seller is not a party to any Contract, and Seller has not
established any policy or practice, requiring it to make a payment or provide
any other form of compensation or benefit to any Person performing services for
Seller upon termination of such services that would not be payable or provided
in the absence of the consummation of the transactions contemplated by this
Agreement.

 

(g)        With respect to the Business, Seller (i) is in material compliance
with applicable Laws, including, but not limited to, Title VII of the Civil
Rights Act of 1964, as amended; the Employee Retirement Income Security Act of
1974, as amended; the Consolidated Omnibus Reconciliation Act; the Americans
with Disabilities Act of 1990, as amended; the Worker Adjustment and Retraining
Notification Act, as amended; the Occupational Safety and Health Act, as
amended; the Family & Medical Leave Act; the California Family Rights Act; the
Equal Pay Act, the California Code of Regulations, the Genetic Information
Nondiscrimination Act, the Uniformed Services Employment and Reemployment Rights
Act, the Lilly Ledbetter Fair Pay Act of 2009, the Rehabilitation Act of 1973,
the California Constitution, the United States Constitution, all provisions of
the California Labor Code; the California Fair Employment and Housing Act.; the
California Business & Professions Code; the applicable wage orders of the
Industrial Welfare Commission, the Age Discrimination in Employment Act,
including amendments, and the Older Workers Benefit Protection Act, with respect
to employment claims whether based on tort, contract or any federal, state or
local law, statute or regulation or Constitution or based on or related to,
employment practices, terms and conditions of employment, worker classification,
Tax withholding, prohibited discrimination, retaliation or harassment, equal
employment, fair employment practices, meal and rest periods, immigration
status, employee safety and health, wages (including but not limited to, minimum
wage, overtime wages or other earned compensation or accrued vacation or paid
time off, equal pay,), compensation and hours of work, in each case with respect
to its employees, except where the failure of compliance would not have a
Material Adverse Effect on the Business; (ii) has accurately and timely withheld
and reported all amounts required by applicable Law or by Assigned Contract to
be

 





31

--------------------------------------------------------------------------------

 

 

 

withheld and reported with respect to wages, salaries and other payments to the
employees, consultants, and independent contractors of the Business; (iii) has
timely issued accurate wage statements for all of its employees and has
maintained such statements for the duration of time required by Law to be
maintained; (iv) is not liable as of the Balance Sheet Date for any arrears of
wages, late payment of wages, or any Taxes or any penalty for failure to comply
with the Laws applicable to the foregoing; (v) is not liable as of the Balance
Sheet Date for any payment to any trust or other fund governed  or maintained by
or on behalf of any Governmental Authority with respect to unemployment
compensation benefits, social security or other benefits or obligations for its
employees (other than routine payments to be made in the normal course of
business and consistent with past practices); and (vi) has no leased employees.

 

(h)        Seller has properly classified all individuals who perform services
related to the Business for Seller as an employee or independent contractor who
is a natural person and as exempt or non-exempt, or any other classifications
under applicable Law, and there is no Action or proceeding pending or, to the
Knowledge of Seller, threatened that challenges such classifications.

 

(i)         Seller is employing individuals who are lawfully authorized to work
in the United States and Seller has been is currently is in compliance with all
applicable Laws of the United States regarding immigration and/or employment of
non-citizen workers. Seller has not been notified of any pending or threatened
investigation by any branch or department of

U.S. Immigration and Customs Enforcement (“ICE”) or other federal agency charged
with administration and enforcement of federal immigration laws concerning it,
and Seller has not received any “no match” notices from ICE, the Social Security
Administration or the IRS within the previous twelve (12) months of the
Effective Date.

 

(j)         Seller has not laid off any employees related to the Business within
the six (6) months prior to the Closing Date and, contingent upon the
Purchaser’s performance consistent with Section 7.2 hereunder, Purchaser shall
not have any liability or obligations under or with respect to the Workers
Adjustment and Retraining Notification Act in connection with any of the
transactions contemplated hereby.

 

(k)        The employment of all Persons and officers currently employed by
Seller with respect to the Business is terminable at will. All material sums due
for employee compensation and benefits have been duly and adequately accrued on
the financial statements of Seller as of the Balance Sheet Date to the extent
required by GAAP applied on a consistent basis. All accrued vacation time owing
to any employees of Seller with respect to the Business has been duly and
adequately accrued on the accounting records of Seller as of the Balance Sheet
Date in accordance with GAAP applied on a consistent basis.

 

4.20      Environmental Matters. Seller is and has been in material compliance
with all applicable Environmental Laws and has obtained and is and has been in
material compliance with all Environmental Permits in connection with the
conduct or operation of the Business and the ownership or use of the Acquired
Assets. There are no claims pursuant to any Environmental Law pending or, to the
Knowledge of Seller, threatened against Seller in connection with the conduct or
operation of the Business or the ownership or use of the Acquired Assets or
Leased Real Property. There has been no release or threatened release of any
hazardous substance on, upon, into or from any site currently or, to the
Knowledge of Seller, previously owned, leased, or otherwise operated or used by
Seller (or any of its predecessors) that would reasonably be expected to result
in material Liability with respect to the Business. Seller has delivered to

 





32

--------------------------------------------------------------------------------

 

 

 

Purchaser true, accurate, and complete copies of all material environmental
reports, notices of liability or to comply under Environmental Laws,
Environmental Permits, pending Environmental Permit applications, and
environmental studies or assessments in Seller’s possession. The representations
and warranties contained in this Section 4.20 are the only representations and
warranties being made with respect to compliance with or Liability under
Environmental Laws or with respect to any environmental matter, including
natural resources, related to the Business, the Acquired Assets or Seller’s
ownership or operation thereof.

 

4.21      Taxes.

 

(a)         (i) All Taxes owed by Seller (whether or not shown as due and
payable on any Tax return) have been paid; (ii) all Tax returns (including
information returns or statements) required to be filed by Seller prior to the
Closing Date with respect to the operation of the Business have been or will be
filed on or before the Closing Date in accordance with all applicable Laws;
(iii) all such Tax returns are correct and complete; (iv) the Acquired Assets
are not and will not be encumbered by any Encumbrances arising out of unpaid
Taxes (other than Permitted Encumbrances); and (v) all Taxes that Seller was
required by Law to withhold or collect have been duly withheld or collected and,
to the extent required, have been properly and timely paid to the appropriate
Governmental Authority.

 

(b)         Schedule 4.21(c) sets forth each jurisdiction (other than United
States federal) in which Seller files or has filed, a Tax return since January
1, 2010 with respect to the Business or the Acquired Assets. Seller has not
waived any statute of limitations in respect of Taxes or agreed to any extension
of time with respect to a Tax assessment or deficiency.

 

(c)         Except as set forth on Schedule 4.21(c), no examination or audit of
any Tax return of Seller by any Governmental Authority is currently in progress
or, to the Knowledge of Seller, threatened or contemplated and no such
examination or audit has occurred during the past five (5) years. No written
claim has ever been made by a Governmental Authority in a jurisdiction where
Seller does not file Tax returns with respect to the Business or the Acquired
Assets that Seller may be subject to taxation by that jurisdiction.

 

4.22      Relationship with Related Parties. No Related Party has, or has had,
any interest in any property (whether real, personal, or mixed and whether
tangible or intangible) used in or pertaining to the Business. Except as set
forth on Schedule 4.22, with respect to the Business, Seller does not acquire
any materials, products, or services from any Related Party necessary for or
used in the conduct and operations of the Business other than materials,
products, or services that are generally obtainable, or for which comparable
replacement products are generally obtainable, from a source or supplier other
than a Related Party on commercially reasonable terms within a commercially
practicable timeframe or as would not, individually or in the aggregate, be
reasonably expected to be material to the Business. Schedule 4.22 sets forth a
list of all Contracts between Seller, on the one hand, and any Related Party, on
the other hand, with respect to the Business or the Acquired Assets. Seller does
not own of record or as a beneficial owner an equity interest or any other
financial or profit interest in any Person that has engaged in any competing
business, except for ownership of less than one percent (1%) of the outstanding
capital stock of any competing business that is publicly traded on any
recognized exchange or in the over-the- counter market.





33

--------------------------------------------------------------------------------

 

 

4.23      Absence of Certain Business Practices.

 

(a)         None of the Seller or any director, officer, or employee of Seller,
or any other Person acting on behalf of or associated with Seller, acting alone
or together, has (i) received, directly or indirectly, any rebates, payments,
commissions, promotional allowances or any other economic benefits, regardless
of their nature or type, from any customer, agent, supplier, or any employee or
agent of any customer, agent, or supplier; or (ii) directly or indirectly given
or agreed to give any money, gift, or similar benefit to any customer, agent,
supplier, or any employee or agent of any customer, agent, or supplier, any
official or employee of any Governmental Authority (domestic or foreign), any
political party or candidate for office (domestic or foreign), or any other
Person who was, is, or may be in a position to help or hinder the business of
Seller (or assist Seller in connection with any actual or proposed transaction),
in each case which (A) could reasonably be expected to subject Seller to any
damage or penalty in any civil, criminal, or governmental Action or proceeding,
(B) if not given in the past, could reasonably be expected to have had an
adverse effect on the Business, results of operation, prospects, properties,
financial condition, liabilities, cash flows, or working capital of Seller, or
(iii) if not continued in the future, could reasonably be expected to adversely
affect the Business, results of operations, prospects, properties, financial
condition, liabilities, cash flows, or working capital of Seller.

 

(b)         None of Seller or any director, officer, or employee of Seller, or
any other Person acting on behalf of or associated with Seller is aware of any
action, or any allegation of any action, or has taken any action, directly or
indirectly, (i) that would constitute a violation in any material respect by
such Persons of the Foreign Corrupt Practices Act of 1977, 15 USC §§ 78dd-1, et
seq., as amended, and the rules and regulations thereunder (“FCPA”), or other
relevant multilateral measures such as the OECD Convention on Combating Bribery
of Foreign Public Officials in International Business Transactions and the
United Nations Convention Against Corruption, including making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay, or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as defined under the FCPA) or
employee, political party or campaign, or official of any public international
organization, or official or employee of any government-owned enterprise or
institution to obtain or retain business or to secure an improper advantage, or
(ii) that would constitute an offer to pay, a promise to pay, or a payment of
money or anything else of value, or an authorization of such offer, promise or
payment, directly or indirectly, to any employee, agent, or representative of
another company or entity in the course of their business dealings with Seller,
in order to induce such person to act against the best interest of his or her
employer or principal.

 

4.24      Export Compliance.

 

(a)         With respect to the Business, to the Knowledge of Seller, during the
last three (3) years: (i) Seller is and has been in compliance in all material
respects with applicable provisions of U.S. export control Laws, including,
without limitation, the International Traffic in Arms Regulations, the Export
Administration Regulations, the economic sanctions regulations and guidelines
administered by the Department of Treasury, Office of Foreign Assets Control and
the USA Patriot Act (Title III of Pub. L. 107-56, signed into law October 26,
2001), as amended, and the export control Laws of the other countries where it
conducts business to the extent applicable to the Business; and (ii) Seller has
not received any notice of noncompliance or warnings from Government Authorities
with respect to its compliance with export control Laws applicable to the
Business.

 





34

--------------------------------------------------------------------------------

 

 

 

(b)         With respect to the Business, to the Knowledge of Seller, it is not,
except as permitted by Law, conducting any business or engaging in any
transaction or dealing with any Prohibited Person, including the making or
receiving of any contribution of funds, goods, or services to or for the benefit
of any Prohibited Person, engaging in or conspiring to engage in any transaction
that evades or avoids, or has the purpose or intent of evading or avoiding, or
attempting to violate, any of the prohibitions dealing with a Prohibited Person.

 

(c)         Seller is not a Prohibited Person.

 

4.25      Brokers. Except as set forth on Schedule 4.25, no broker, finder, or
investment banker is entitled to any brokerage, finder’s, or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Seller.

 

4.26      Customs Compliance. With respect to the Business, to the Knowledge of
Seller, during the last five (5) years Seller is and has been in compliance in
all material respects with applicable provisions of all Customs laws and
regulations, including without limitation the Tariff Act of 1930, as amended,
and all other laws and regulations applicable to products imported by the
Seller; has not received a notice of violation of such laws and regulations; has
not been and is not currently the subject of a focused assessment or other audit
conducted by U.S. Customs and Border Protection; and no penalty or liquidated
damages claims have been initiated by U.S. Customs and Border Protection against
the Seller.

 

4.27      No Other Representations and Warranties. Except for the
representations and warranties contained in this Article 4 (including the
related portions of the Disclosure Schedules), neither Seller nor any other
Person has made or makes any other express or implied representation or
warranty, either written or oral, on behalf of Seller, including no
representation or warranty as to the accuracy or completeness of any information
regarding the Business and the Acquired Assets furnished or made available to
Purchaser and its Representatives (including any information, documents or
material delivered to or made available to Purchaser by Mooreland Partners or in
the Intralinks Data Room, management presentations or in any other form in
expectation of the transactions contemplated hereby) or as to the future
revenue, profitability or success of the Business, or any representation or
warranty arising from statute or otherwise in Law.

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

To induce Seller to enter into and perform this Agreement, Purchaser hereby
represents and warrants to Seller the following as of the Effective Date:

 

5.1        Organization and Good Standing. Purchaser is duly organized and in
valid existence as a corporation under the laws of the State of Delaware and has
the power to own its property and carry on its business as now being conducted.

 

5.2        Authorization; Enforceability. Purchaser has full corporate power and
authority to make, execute, deliver, and perform this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery by
Purchaser of this Agreement and each of the documents hereunder to which
Purchaser is a party, the performance by Purchaser of its obligations hereunder
and thereunder, and the consummation by Purchaser of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
action on the part of Purchaser. This Agreement has been duly executed and
delivered by Purchaser, and (assuming due authorization,

 





35

--------------------------------------------------------------------------------

 

 

 

execution, and delivery by Seller) this Agreement constitutes a legal, valid,
and binding obligation of Purchaser, enforceable against Seller in accordance
with its terms.

 

5.3        No Conflicts; Consents. The execution, delivery, and performance by
Purchaser of this Agreement, and the consummation of the transactions
contemplated hereby, do not and will not:

(a)  conflict with or result in a violation or breach of, or default under, any
provision of the organizational and governing documents of Purchaser; (b)
conflict with or result in a violation or breach of any provision of any Law or
Order of a Governmental Authority applicable to Purchaser; or (c) require the
consent, notice, or other action by any Person under any Contract to which
Purchaser is a party.

 

5.4        Legal Proceedings. There are no Actions pending or, to Purchaser’s
knowledge, threatened against or by Purchaser or any Affiliate of Purchaser that
challenge or seek to prevent, enjoin, or otherwise delay the transactions
contemplated by this Agreement.

 

5.5        Brokers. No broker, finder, or investment banker is entitled to any
brokerage, finder’s, or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Purchaser.

 

5.6        Sufficiency of Funds. Purchaser has sufficient cash on hand or other
sources of immediately available funds to enable it to make payment of the
Purchase Price and consummate the transactions contemplated by this Agreement.

 

5.7        Parent Guaranty. Parent of Purchaser, Webasto Roof Systems Inc., a
Delaware corporation (“Parent”) irrevocably guarantees each and every
representation, warranty, covenant, agreement, and obligation of Purchaser and
the full and timely performance of Purchaser’s obligations under this Agreement
and the documents contemplated hereunder (including the Transition Services
Agreement and the ancillary agreements contemplated therein). This is a
guarantee of, including without limitation, payment and performance, and Parent
acknowledges and agrees that this guarantee is full and unconditional, and no
release or extinguishment of Purchaser’s obligations or liabilities (other than
in accordance with the terms of this Agreement), whether by decree in any
bankruptcy proceeding or otherwise, shall affect the continuing validity and
enforceability of this guarantee.

 

5.8        Prohibited Person. Purchaser is not a Prohibited Person nor, except
as permitted by Law, is Purchaser conducting any business or engaging in any
transaction or dealing with any Prohibited Person, including the making or
receiving of any contribution of funds, goods, or services to or for the benefit
of any Prohibited Person, engaging in or conspiring to engage in any transaction
that evades or avoids, or has the purpose or intent of evading or avoiding, or
attempting to violate, any of the prohibitions dealing with a Prohibited Person.

 

5.9        No Other Representations and Warranties. Except for the
representations and warranties contained in this Article 5, Purchaser has not
made and does not make any other express or implied representation or warranty,
either written or oral, as to the Purchaser or this Agreement.

 

ARTICLE 6

CLOSING CONDITIONS

 

6.1        Conditions to Obligations of Seller. The obligations of Seller under
this Agreement are subject to the satisfaction at or prior to the Closing Date
of the following conditions, any of which may be

 





36

--------------------------------------------------------------------------------

 

 

 

waived in whole or in part by Seller in its discretion by delivery of a written
notice to that effect to Purchaser.

 

(a)         Truth of Representations and Warranties. All of the representations
and warranties of Purchaser contained in this Agreement, the documents
contemplated hereunder, and any certificate or other writing delivered pursuant
hereto are true and correct in all material respects if not qualified by
materiality, or in all respects if so qualified, on and as of the Closing Date
with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects).

 

(b)         Performance. Purchaser shall have duly performed and complied in all
material respects with all obligations, agreements, covenants, and conditions
required by this Agreement and each of the documents contemplated hereunder to
be performed or complied with by it prior to or on the Closing Date; provided,
that,  with respect to obligations, agreements, covenants, and conditions that
are qualified by materiality, Purchaser shall have performed such obligations,
agreements, covenants, and conditions, as so qualified, in all respects.

 

(c)         Closing Deliveries. Purchaser shall have delivered or caused to be
delivered to Seller the items set forth in Section 3.3.

 

(d)         Approval. Seller shall have obtained approval from its board of
directors with respect to the consummation of the transactions contemplated by
this Agreement.

 

(e)         Additional Documents. Purchaser shall have delivered to Seller such
other documents or instruments as Seller reasonably requests and are reasonably
necessary to consummate the transactions contemplated by this Agreement.

 

6.2        Conditions to Obligations of Purchaser. The obligations of Purchaser
under this Agreement are subject to the satisfaction at or prior to the Closing
Date of the following conditions, any of which may be waived in whole or in part
by Purchaser in its sole discretion by delivery of a written notice to that
effect to Seller.

 

(a)         Truth of Representations and Warranties. All of the representations
and warranties of Seller contained in this Agreement, the documents contemplated
hereunder, and any certificate or other writing delivered pursuant hereto shall
be true and correct in all material respects if not qualified by materiality, or
in all respects if so qualified, on and as of the Effective Date and on and as
of the Closing Date as if then made (except those representations and warranties
that address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects), giving effect to any
supplement to any Disclosure Schedule (as required under Section 7.6(a)) solely
as to the determination applicable to representations and warranties on and as
of the Closing Date.

 

(b)         Performance. Seller shall have duly performed and complied in all
material respects with all obligations, agreements, covenants, and conditions
required by this Agreement and each of the documents contemplated hereunder to
be performed or complied with by it prior to or on the Closing Date; provided,
that,  with respect to obligations, agreements, covenants, and conditions that
are qualified by materiality, Seller shall have performed such obligations,
agreements, covenants, and conditions, as so qualified, in all respects.

 





37

--------------------------------------------------------------------------------

 

 

 

(c)         No Material Adverse Effect. There shall have occurred no Material
Adverse Effect, or any development that could be reasonably likely to result in
a Material Adverse Effect.

 

(d)         No Actions. No Action shall have been commenced against Purchaser or
Seller that would prevent the Closing and no injunction or restraining order
shall have been issued by any Governmental Authority, and be in effect, which
restrains or prohibits any transaction contemplated hereby.

 

(e)         Release of Encumbrances. Other than Permitted Encumbrances, all
Encumbrances relating to the Acquired Assets shall have been released in full,
and Seller shall have delivered to Purchaser written evidence, in form
satisfactory to Purchaser in its sole discretion, of the release of such
Encumbrances.

 

(f)         Consents. All approvals, consents, and waivers that are listed on
Schedule 4.3 shall have been received, and executed counterparts thereof shall
have been delivered to Purchaser at or prior to the Closing.

 

(g)         Permits. Purchaser shall have received all Permits that are
necessary for it to conduct the Business as conducted by Seller as of the
Closing Date, except (i) where failure to obtain such Permit would not have a
Material Adverse Effect on the conduct of the Business, (ii) where Purchaser may
lawfully rely on services provided pursuant to the Transition Services Agreement
prior to receipt of such Permit, or (iii) where Purchaser may engage a
third-party provider for Business activities requiring a Permit using
commercially reasonable efforts upon commercial terms reasonably acceptable to
Purchaser.

 

(h)         Closing Deliveries. Seller shall have delivered or caused to be
delivered to Purchaser the items set forth in Section 3.2.

 

(i)          Approval. Purchaser shall have obtained approval from the executive
board of Webasto SE and the supervisory board of Webasto SE with respect to the
consummation of the transactions contemplated by this Agreement.

 

(j)          Additional Documents. Seller shall have delivered to Purchaser such
other documents or instruments as Purchaser reasonably requests and are
reasonably necessary to consummate the transactions contemplated by this
Agreement.

 

(k)         Benchmark. Purchaser shall have entered an agreement with Benchmark
Electronics, Inc., the material terms of which shall not be materially different
than such terms in the current agreement between Seller and Benchmark
Electronics, Inc., that in Purchaser’s reasonable business judgment allows
Purchaser to conduct the Business as it relates to Benchmark Electronics, Inc.
as conducted by Seller as of the Closing Date.

 

(l)          Key Employees. Purchaser shall have received executed Employment
Agreements from at least eleven (11) of the fifteen (15) Key Employees listed on
Schedule 2.

 

ARTICLE 7

COVENANTS

 

7.1        Conduct of Business Prior to the Closing. From the Effective Date
until the Effective Time, except as otherwise provided in this Agreement or
consented to in writing by Purchaser, Seller shall (a) conduct the Business in
the Ordinary Course of Business, (b) use reasonable best efforts

 





38

--------------------------------------------------------------------------------

 

 

 

to maintain and preserve intact its current Business organization and operations
and to preserve the rights, goodwill, and relationships of its employees,
customers, lenders, suppliers, regulators, and others having relationships with
the Business, and (c) not dispose of or acquire any asset other than in the
Ordinary Course of Business. Without limiting the foregoing, from the Effective
Date until the Closing Date, Seller shall:

 

(a)         preserve and maintain all Permits required for the conduct of the
Business as currently conducted or the ownership and use of the Acquired Assets;

 

(b)         pay the debts, Taxes, and other obligations of the Business when
due;

 

(c)         continue to collect Receivables in a manner consistent with past
practice, without discounting such Receivables outside the Ordinary Course of
Business;

 

(d)         maintain the properties and assets included in the Acquired Assets
in the same condition as they were on the Effective Date, subject to reasonable
wear and tear;

 

(e)         continue in full force and effect without modification all insurance
policies related to the Business, except as required by applicable Law;

 

(f)         defend and protect the properties and assets included in the
Acquired Assets from infringement or usurpation;

 

(g)         perform all of its obligations under all Assigned Contracts;

 

(h)         maintain the books and records of the Business in accordance with
past practice;

 

(i)          comply in all material respects with all Laws applicable to the
conduct of the Business or the ownership and use of the Acquires Assets;

 

(j)          provide to Purchaser the services identified on Schedule 7.1(j),
which shall be at no additional cost to Purchaser, except as set forth regarding
facilities below; provided however, if Purchaser requests any services or
systems testing outside of the scope of the services and testing identified on
Schedule 7.1(j) for Information Technology, (i) Purchaser and Seller shall use
good faith reasonable efforts to agree upon the terms and conditions of
providing any such additional services, and (ii) Purchaser shall be solely
responsible for all costs and amounts associated with such additional services,
and provided, further, Purchaser shall provide Seller $75,000 towards the costs
of the facilities-related services set forth on Schedule 7.1(j), to be paid to
Seller within 10 business days of the Effective Date;

 

(k)         reasonably cooperate in good faith to facilitate Purchaser’s
inventory review; and

 

(l)          not take or permit any action that would cause any of the changes,
events, or conditions described in Section 4.6 to occur.

 

7.2        Employees and Employee Benefits.

 

(a)         As of the Closing Date, and conditioned upon compliance with the
Purchaser’s normal hiring processes and requirements, Purchaser shall make
offers of comparable employment effective as of the Closing Date on an “at-will”
basis to at least those

 





39

--------------------------------------------------------------------------------

 

 

 

employees of Seller who are actively employed by the Purchaser on the Closing
Date and are listed on Schedule 7.2(a). Those individuals who accept such offer
of employment from Purchaser shall be referred to herein as “Hired Employees”.
Such offers of employment shall provide for: (i) base salary or hourly wages
which are no less than the base salary or hourly wages provided by the Seller
immediately prior to the Closing; (ii) welfare benefits that are no less
favorable in the aggregate than those provided by the Seller immediately prior
to the Closing; and (iii) severance benefits that are no less favorable than
those benefits set forth in Schedule 7.2(a)(iv). Effective as of the Closing
Date, Seller agrees to terminate the Hired Employees and they shall cease to be
employees of Seller. The transactions contemplated hereby shall not constitute a
severance of employment of any Hired Employee prior to the consummation of the
transactions contemplated hereby, and each Hired Employee will have continuous
and uninterrupted employment before and immediately after the Closing.

 

(b)         Seller shall be solely responsible, and Purchaser shall have no
obligations whatsoever for, any compensation or other amounts payable to any
current or former employee, officer, independent contractor, or consultant of
the Business, including, without limitation, hourly pay, bonus, salary, accrued
unused vacation, fringe, pension or profit sharing benefits or severance pay for
any period relating to the service with Seller at any time on or prior to the
Closing Date, and Seller shall pay all such amounts to all entitled persons on
or prior to the Closing Date. Notwithstanding the foregoing, Seller shall pay,
on or before the Closing Date, the bonus compensation and the unused accrued
vacation amounts set forth in Schedule 7.2(b), relating to the current
performance period up to the Closing Date, and such payments, to the extent
payable to the Hired Employees, shall be recognized as an adjustment to net
working capital.

 

(c)         Seller shall remain solely responsible for the satisfaction of all
claims for medical, dental, life insurance, health accident or disability
benefits including, but not limited to, any and all claims before the Workers’
Compensation Appeals Board brought by or in respect of current or former
employees, officers, directors, independent contractors or consultants of the
Business or the spouses, dependents or beneficiaries thereof, which claims
relate to events occurring on or prior to the Closing Date in accordance with
the governing plan documents. Seller also shall remain solely responsible for
all worker’s compensation claims of any current or former employees, officers,
directors, independent contractors or consultants of the Business which relate
to events occurring on or prior to the Closing Date.

 

(d)         Each Hired Employee of the Business who becomes employed by
Purchaser in connection with the transaction shall be given service credit for
the purpose of eligibility under the group health plan, eligibility and vesting
for purposes of any defined contribution retirement plan for his or her period
of service with Seller prior to the Closing Date; provided, however, that (i)
such credit shall be given pursuant to payroll or plan records and would
otherwise be recognized under the corresponding Seller Benefit Plan; and (ii)
that such service shall not be recognized to the extent that such recognition
would result in a duplication of benefits. Without limiting the foregoing,
effective as of the Closing Date and thereafter, Purchaser shall, or shall cause
one of its Affiliates to, (i) allow the Hired Employees to participate in each
plan providing welfare benefits, including medical, life insurance, long-term
disability insurance and long-term care insurance, as applicable, without regard
to preexisting-condition limitations, waiting periods, evidence of insurability
or other exclusions or limitations not imposed on the Hired Employees by a
corresponding Benefit Plan immediately prior to the Closing Date

 





40

--------------------------------------------------------------------------------

 

 

 

and (ii) fully credit each Hired Employee with all deductible payments,
co-payments and other out-of-pocket expenses incurred by such Hired Employee and
his or her covered dependents under the Benefit Plans that are medical, dental,
pharmaceutical or vision benefit plans prior to the Closing Date during the plan
year in which the Closing Date occurs for the purpose of determining the extent
to which such Hired Employee and his or her covered dependents have satisfied
the deductible, co-payments, or maximum out- of-pocket requirements applicable
to such Hired Employee and his or her covered dependents for such plan year
under any new medical, dental, pharmaceutical or vision benefit plans that cover
the Hired Employee after the Closing Date, as if such amounts had been paid in
accordance with such plan. Seller agrees to cooperate in providing necessary and
appropriate records and information to Purchaser in order for Purchaser to
comply with the above covenants.

 

(e)         This Section 7.2 shall be binding upon and inure solely to the
benefit of each of the parties to this Agreement, and nothing in this Section
7.2, express or implied, shall confer upon any other person or party any rights
or remedies of any nature whatsoever under or by reason of this Section 7.2.
Nothing contained herein, express or implied, shall be construed to establish,
amend or modify any benefit plan, program, agreement or arrangement. The parties
hereto acknowledge and agree that the terms set forth in this Section 7.2 shall
not create any right in any Hired Employee to any employment with the Purchaser
or compensation or benefits of any nature or kind whatsoever.

 

(f)         Except as otherwise provided in this Agreement or required by
applicable Law, from and after the Closing Date:

 

(i)         Seller shall retain Liability and responsibility for any and all
employment and employee-benefit related Liabilities, obligations, claims or
losses that relate to (A)  any employee (or his or her dependent or beneficiary)
and that arise as a result of an event or events that occurred prior to the
Closing Date, (B) any employee (or his or her dependent or beneficiary) who does
not become a Hired Employee and that arise as a result of an event or events
that occurred on or after the Closing Date and (C) any Benefit Plan.

 

(ii)        Purchaser shall assume and be solely responsible for any and all
employment and employee-benefits related Liabilities, obligations, claims or
losses that relate to any Hired Employee (or his or her dependent or
beneficiary) and that arise as a result of an event or events that occurred the
day immediately after the Effective Time.

 

7.3        Non-Competition; Non-Solicitation.

 

(a)        For a period of three (3) years commencing on the Closing Date
(“Restricted Period”), Seller shall not, and shall not permit, cause, or
encourage any other Person (including Seller’s Affiliates) to, directly or
indirectly, (i) engage in or assist others in engaging in, or undertake any
planning to engage in, all or any portion of the Business or any business that
is competitive with all or any portion of the Business as currently conducted as
of the Closing Date (“Restricted Business”) in the world (“Territory”); (ii)
have an interest in any entity or Person that engages or plans to engage,
directly or indirectly, in the Restricted Business in the Territory in any
capacity, including as a partner, equity holder, member, principal, agent,
trustee, consultant, or otherwise; or (iii) cause, induce, or encourage any
actual or prospective client, customer, or supplier (including any existing

 





41

--------------------------------------------------------------------------------

 

 

 

or former client, customer, or supplier of the Business and any Person that
becomes a client, customer, or supplier of Purchaser after the Closing) to
terminate or modify any such actual or prospective relationship to the Business.

 

(b)        During the Restricted Period, Seller shall not, directly or
indirectly, hire or solicit any Hired Employee, or encourage any such Hired
Employee to leave such employment or hire any such Hired Employee who has left
such employment with the Purchaser, except pursuant to a general solicitation
which is not directed specifically to any such Hired Employees or if any such
Hired Employee voluntarily terminated employment with the Business more than 3
months prior to the date of hire by Seller.

 

(c)        Seller agrees that, following the Closing Date, it will not, directly
or indirectly, publicly disparage or criticize Purchaser, Parent, known
Affiliates of Purchaser and Parent, or the Business, management, products, or
services of any of them. Purchaser agrees that, following the Closing Date, it
will not, directly or indirectly, publicly disparage or criticize Seller, known
Affiliates of the Seller, or the management, products or services of any of
them.

 

(d)        Seller and Purchaser each acknowledge that a breach or threatened
breach of  this Section 7.3 by one party would give rise to irreparable harm to
the other party, for which monetary damages would not be an adequate remedy, and
each hereby agrees that in the event of a breach or a threatened breach by the
other party of any such obligations, the non-breaching party shall, in addition
to any and all other rights and remedies that may be available to it in respect
of such breach or threatened breach, be entitled to equitable relief, including
a temporary restraining order, an injunction, specific performance, and any
other relief that may be available from a court of competent jurisdiction
(without any requirement to post bond).

 

(e)        Seller and Purchaser each acknowledge that the restrictions contained
in this Section 7.3 are reasonable and necessary to protect the legitimate
interests of Purchaser and Seller including, but not limited to, the goodwill of
the Business, and constitute a material inducement to each party to enter into
this Agreement and consummate the transactions contemplated by this Agreement.
In the event that any covenant contained in this Section 7.3 should ever be
adjudicated to exceed the time, geographic, product, or service or other
limitations permitted by applicable Law in any jurisdiction, then such court is
expressly empowered to reform such covenant, and such covenant shall be deemed
reformed, in such jurisdiction to the maximum time, geographic, product, or
service or other limitations permitted by applicable Law. The Restricted Period
will be tolled, and will not run, during the period of any breach by a party of
any such covenants or obligations, and no alleged breach of any provision of
this Agreement attributed to a party will operate to extinguish the other
party’s obligation to comply with this Section 7.3.

 

7.4        Confidentiality. From and after the Closing, Seller shall, and shall
cause its Affiliates to, hold, and shall use commercially reasonable efforts to
cause its or their respective Representatives to hold, in confidence any and all
information, whether written or oral, concerning the Business, subject to
Seller’s public reporting obligations under applicable law and national
securities exchange rules and regulations, and except to the extent that Seller
can show that such information (a) is generally available to and known by the
public through no fault of Seller, any of its Affiliates, or their respective
Representatives; or (b) is lawfully acquired by Seller, any of its Affiliates,
or their respective Representatives from and after the Closing from sources that
are

 





42

--------------------------------------------------------------------------------

 

 

 

not prohibited from disclosing such information by a legal, contractual, or
fiduciary obligation. If Seller or any of its Affiliates or its Representatives
are compelled to disclose any information by judicial or administrative process
or by other requirements of Law, Seller shall promptly notify Purchaser in
writing and shall disclose only that portion of such information which Seller is
advised by counsel in writing is legally required to be disclosed; provided,
that Seller shall use best efforts to obtain an appropriate protective order or
other reasonable assurance that confidential treatment will be accorded such
information. Seller shall notify Purchaser if it becomes aware of, and Purchaser
shall notify Seller if it becomes aware of, any breach of a third party’s
contractual confidentiality obligation under an AV NDA with respect to
information related to the Business. Upon such notification, Seller shall use
commercially reasonable efforts to assist Purchaser to mitigate such breach and
enforce Seller’s rights pursuant to such AV NDA for the reasonable protection of
the Business and benefit of the Purchaser.

 

7.5        Access to Information. Between the Effective Date and the Closing
Date, Seller shall, during normal business hours, and upon Purchaser’s
reasonable notice, provided that such access does not unreasonably interfere
with the operation of Seller’s business, (a) give to Purchaser and its
Representatives full access to all books, records (including all work papers and
other documents of the Business and its accountants), plants, offices, and other
facilities and properties related to the Business, (b) permit Purchaser to make
such inspections thereof as Purchaser may reasonably request, and (c) cause the
officers, employees, and advisors of Seller and the Business to furnish
Purchaser with such financial and operating data and other information with
respect to the Business as Purchaser may from time to time reasonably request.
Any such inspection or investigation shall be conducted in such a manner as not
to materially and adversely interfere with the operation of the Business.
Purchaser shall at all times prior to the Closing hold confidential all
information provided to Purchaser prior to the Closing by or on behalf of Seller
or the Business in accordance with the terms of the Non-Disclosure Agreement
dated October 1, 2017, between Seller and Webasto Thermo & Comfort SE.

 

7.6        Notification of Certain Matters. Between the Effective Date and the
Closing, Seller will give prompt notice in writing to Purchaser of: (a) any
information that indicates that any representation or warranty contained herein
was not true and correct as of the Effective Date or will not be true and
correct as of the Closing Date, (b) the occurrence of any event that will
result, or has a reasonable prospect of resulting, in a Material Adverse Effect
or in the failure to satisfy a condition specified in Article 6, and (c) any
notice or other communication from any third Person alleging that the consent of
such third Person is or may be required in connection with the transactions
contemplated by this Agreement not otherwise listed on Schedule 4.3. Notice or
disclosure by Seller pursuant to Section 7.6(a) and/or (c) shall constitute an
amendment or supplement to the Disclosure Schedules for purposes of completeness
and accuracy as assessed as of and on the Closing Date, however, disclosure by
Seller pursuant to Section 7.6(b) shall not be deemed to amend or supplement any
Disclosure Schedule hereto, or to waive any such Material Adverse Effect or
closing condition.

 

7.7        Refunds and Remittances. After the Closing, (a) if Seller or any of
its Affiliates receive any refund or other amount that is an Acquired Asset or
is otherwise due and owing to Purchaser in accordance with the terms of this
Agreement, Seller promptly shall remit, or shall cause to be remitted, such
amount to Purchaser, and (b) if Purchaser or any of its Affiliates receive any
refund or other amount that is an Excluded Asset or is otherwise properly due
and owing to Seller in accordance with the terms of this Agreement, Purchaser
promptly shall remit, or shall cause to be remitted, such amount to Seller.

 





43

--------------------------------------------------------------------------------

 

 

 

7.8        Third Party Consents; Permits. To the extent that Seller’s rights
under any Contract or Permit constituting an Acquired Asset, or any other
Acquired Asset, may not be assigned to Purchaser without the consent of another
Person which has not been obtained, this Agreement shall not constitute an
agreement to assign the same if an attempted assignment would constitute a
breach thereof or be unlawful, and Seller, at its expense, shall use its
commercially reasonable efforts (which shall not require provision of material
consideration or undertaking of formal dispute actions) to obtain any such
required consent(s) as promptly as possible. If any such consent shall not be
obtained or if any attempted assignment would be ineffective or would impair
Purchaser’s rights under the Acquired Asset in question so that Purchaser would
not in effect acquire the benefit of all such rights, Seller, to the maximum
extent permitted by Law and the Acquired Asset, shall act after the Closing as
Purchaser’s agent in order to obtain for it the benefits thereunder and shall
cooperate, to the maximum extent permitted by Law and the Acquired Asset, with
Purchaser in any other reasonable arrangement designed to provide such benefits
to Purchaser. Notwithstanding any provision in this Section 7.8 to the contrary,
Purchaser shall not be deemed to have waived its rights under Section 6.2(e)
hereof unless and until Purchaser either provides written waivers thereof or
elects to proceed to consummate the transactions contemplated by this Agreement
at Closing. Promptly after the Effective Date, Purchaser shall use commercially
reasonable efforts to apply for and obtain all Permits that are necessary for it
to conduct the Business as conducted by Seller as of the Effective Date and as
anticipated to be conducted by Seller as of the Closing Date.

 

7.9        Transfer Taxes.

 

(a)         Notwithstanding any provision of this Agreement to the contrary, all
Transfer Taxes shall be borne and paid one-half by Seller and one-half by
Purchaser when due. Seller shall, at its own expense, timely file any tax return
or other document with respect to such Taxes or fees (and Purchaser shall
reasonably cooperate with respect thereto as necessary). Purchaser, on the one
hand, and Seller, on the other hand, agree to timely sign and deliver such
certificates or forms as may be necessary or appropriate to establish an
exemption from (or otherwise reduce), or file tax returns with respect to, such
Taxes.

 

(b)         After the Closing Date, Seller and Purchaser shall (and shall cause
their respective Affiliates to): (i) provide reasonable assistance to the other
party in preparing any Tax returns which such other party is responsible for
preparing or filing; (ii) cooperate reasonably in preparing for any audit,
claim, action, inquiry, notice of violation, proceeding, or assessment regarding
Taxes relating to the Business, the Acquired Assets, or the Assumed Liabilities
(a “Tax Matter”); (iii) make available to the other party and to any
Governmental Authority as reasonably requested all information, records, and
documents regarding Taxes relating to the Business, the Acquired Assets, or the
Assumed Liabilities; (iv) provide timely notice to the other party in writing of
any pending, proposed or threatened Tax Matter for taxable periods for which
such other party may be liable; and (v) furnish the other party with copies of
all correspondence received from any Governmental Authority in connection with
any information request or Tax Matter with respect to any such taxable period,
provided that a party’s cooperation pursuant to this Section 7.9(b) shall be at
the other party’s sole cost and expense.

 

(c)         Seller and Purchaser agree to utilize, or cause their respective
Affiliates to utilize, the standard procedure set forth in Revenue Procedure
2004-53 with respect to wage reporting.

 





44

--------------------------------------------------------------------------------

 

 

 

7.10      Bulk Sales Laws. The parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer, or similar Laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Acquired Assets to Purchaser.

 

7.11      Cooperation. During the period commencing on the Effective Date and
prior to the Closing, at such times as shall be mutually agreed to among Seller
and Purchaser, Seller shall permit Purchaser to discuss and meet, and shall
cooperate in such discussions and meetings, with each customer of the Business
and its applicable purchasing representatives, each supplier of the Business and
its applicable sales representatives, and each of the key employees of the
Business that Purchaser so requests. A senior executive of the Business
reasonably satisfactory to Purchaser shall have the right to accompany
Purchaser’s representative to all such meetings and shall participate with
Purchaser’s representative in any such discussions.

 

7.12      Public Announcement. No party to this Agreement shall make any public
announcements in respect of this Agreement or the transactions contemplated
hereby or otherwise communicate with any news media without the prior written
consent of the other party (which consent shall not be unreasonably withheld or
delayed), and the parties shall cooperate as to the timing and contents of any
such announcement. If a party is required by applicable Law or stock exchange
requirements (based upon the reasonable advice of counsel) to make any public
announcement in respect of this Agreement or the transactions contemplated
hereby, the parties shall comply with all requirements (including timing) under
Law and under such exchange requirements, respectively, and cooperate as to the
contents of any such announcement.

 

7.13      Books and Records. In order to facilitate the resolution of any claims
made by or against or incurred by Purchaser after the Closing, or for any other
reasonable purpose, for a period of five

(5) years following the Closing, Seller shall: (a) retain the books and records
(including personnel files) of Seller which relate to the Business and its
operations for periods prior to the Closing; and

(b) upon reasonable notice, afford Purchaser and its Representatives reasonable
access (including the right to make, at Purchaser’s expense, photocopies),
during normal business hours, to such books and records.

 

7.14      Electronic Copy. Following the Closing, Seller will deliver one or
more USBs (or other digital media format), that contain the true, correct, and
complete contents (all of which were visible to Purchaser) of the electronic
data room on the Closing Date, as maintained by Seller at Intralinks for the
purposes of the transactions contemplated by this Agreement provided, such
delivery shall not constitute a representation, warranty or covenant as to any
of the information contained therein and such digital records are provided for
reference purposes only.

 

7.15      Further Assurances. Following the Closing, each of the parties hereto
(and Parent, as may be required), shall execute and deliver such additional
documents, instruments, conveyances and assurances, and take such further
actions and provide such commercially reasonable cooperation, as may be
reasonably required to carry out the provisions hereof and give effect to the
transactions contemplated by this Agreement and the ancillary documents,
including without limitation, Seller’s timely execution of any and all
documents, including Assignments and Powers of Attorney, required to properly
transfer all Business Intellectual Property, both domestic and foreign, such
that the transfer can be adequately and legally recorded in all appropriate
jurisdictions. All parties shall be responsible for their own expenses, fees,
and costs associated with any services provided under this Section 7.16.

 





45

--------------------------------------------------------------------------------

 

 

ARTICLE 8

INDEMNIFICATION

 

8.1        Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until the date that is fifteen
(15) months from the Closing Date; provided, that the representations and
warranties in Sections 4.1 (Organization and Good Standing), 4.2 (Authorization;
Enforceability), 4.3 (No Conflicts; Consents), 4.8(a) (Title to the Acquired
Assets), 4.12 (Intellectual Property), 4.15(b) (Product Liability), 4.21
(Taxes), 4.25 (Brokers), 5.1 (Organization and Good Standing), 5.2
(Authorization; Enforceability), and 5.5 (Brokers) (collectively, the
“Fundamental Representations”) shall survive sixty (60) days after the
expiration of the applicable statute of limitations, taking into account any
extensions thereof. All covenants and agreements of the parties contained herein
shall survive the Closing indefinitely or for the period explicitly specified
therein. Notwithstanding the foregoing, any claims asserted in good faith with
reasonable specificity (to the extent known at such time) and in writing by
notice from the non-breaching party to the breaching party prior to the
expiration date of the applicable survival period shall not thereafter be barred
by the expiration of the relevant representation or warranty and such claims
shall survive until finally resolved.

 

8.2        Indemnification by Seller. Seller shall indemnify, defend, and hold
harmless Purchaser and its Affiliates and each of the foregoing’s
Representatives (collectively “Purchaser Indemnified Parties”) from and against
any and all damages, Liabilities, awards, fines, judgments, administrative
orders, remediation requirements, enforcement actions, claims, deficiencies,
losses, costs, wages, penalties, sanctions, charges, liquidated damages,
expenses, assessments, income and other Taxes, interest and penalties,
including, without limitation, reasonable attorneys’, accountants’,
consultants’, engineers’ and experts’ fees and expenses and including any such
reasonable expenses incurred in connection with investigating, defending
against, or settling any of the foregoing (collectively “Losses”) paid,
incurred, suffered, or sustained by the Purchaser Indemnified Parties, or any of
them, directly or indirectly, arising out of, resulting from, or in any way
related to:

 

(a)         any inaccuracy in or breach of any representation, warranty, or
covenant contained in this Agreement or any document to be delivered hereunder
(excluding the Transition Services Agreement);

 

(b)         any breach or non-fulfillment of any covenant, agreement, or
obligation to be performed by Seller pursuant to this Agreement or any document
to be delivered hereunder (excluding the Transition Services Agreement);

 

(c)         the Excluded Assets and Excluded Liabilities (other than accrued
Taxes taken into account in the final determination of Closing Working Capital);

 

(d)         the ownership or possession of the Acquired Assets, or operation of
the Business, on or before the Closing Date;

 

(e)         any Liability for any brokers’ or finders’ fees arising with respect
to brokers or finders retained or engaged prior to the Closing by Seller in
connection with the transactions contemplated by this Agreement that is not paid
or satisfied at the Closing;

 





46

--------------------------------------------------------------------------------

 

 

 

(f)         any fraud, misconduct, bad faith, or intentional misrepresentation
on the part of Seller or any of its Representatives in connection with this
Agreement or the transactions contemplated hereby (excluding the Transition
Services Agreement);

 

(g)         any Liability relating to any AV NDA; or

 

(h)         any violation or alleged violation of, or Liability under, any
Environmental Law or any Environmental Permit related to or arising out of or
resulting from any condition, or based on any facts or circumstances, that
occurred or existed on or prior to the Closing Date, whether known or unknown on
the Closing Date and whether or not disclosed to the Purchaser Indemnified
Parties.

 

8.3        Indemnification by Purchaser. Purchaser shall indemnify and hold
Seller harmless against any and all Losses arising out of:

 

(a)         any inaccuracy in or breach of any representation, warranty, or
covenant of Purchaser contained in this Agreement or any document to be
delivered hereunder (excluding the Transition Services Agreement);

 

(b)         any breach or non-fulfillment of any covenant, agreement, or
obligation to be performed by Purchaser pursuant to this Agreement or any
document to be delivered hereunder (excluding the Transition Services
Agreement); or

 

(c)         the Assumed Liabilities.

 

8.4        Procedure.

 

(a)        In order for a party seeking indemnification pursuant to Sections 8.2
or 8.3 (as applicable “Indemnified Party”) to be entitled to any indemnification
provided for under this Agreement as a result of Losses or claims or demands
made by any Person against the Indemnified Party (“Third Party Claim”), such
Indemnified Party shall deliver notice thereof to the party against whom
indemnity is sought (“Indemnifying Party”) promptly after receipt by such
Indemnified Party of written notice of the Third Party Claim, describing in
reasonable detail the facts giving rise to any claim for indemnification
hereunder, the amount or method of computation of the amount of such claim (if
known) and such other information with respect thereto as the Indemnifying Party
may reasonably request. The failure to provide such notice, however, shall not
release the Indemnifying Party from any of its obligations under this Article 8
except to the extent that the Indemnifying Party is prejudiced by such failure.

 

(b)        The Indemnified Party shall have the right, after delivery of notice
to the Indemnifying Party of the commencement of such Third Party Claim, to
assume the defense thereof at the expense of the Indemnifying Party with counsel
selected by the Indemnifying Party and reasonably satisfactory to the
Indemnified Party. If the Indemnified Party assumes the defense of such Third
Party Claim, the Indemnifying Party shall have the right to employ separate
counsel and to participate in the defense thereof subject to the Indemnified
Party’s right to control the defense thereof, and the fees and expenses of such
counsel shall be at the expense of the Indemnifying Party. If the Indemnified
Party assumes the defense of any Third Party Claim, the Indemnifying Party shall
cooperate with the Indemnified Party in such defense and make available to the
Indemnified Party all witnesses, pertinent records, materials and information in
the Indemnifying Party’s

 





47

--------------------------------------------------------------------------------

 

 

 

possession or under the Indemnifying Party’s control relating thereto as is
reasonably required by the Indemnified Party. Whether or not the Indemnified
Party assumes the defense of a Third Party Claim, the Indemnifying Party shall
not admit any liability with respect to, or settle, compromise or discharge, or
offer to settle, compromise or discharge, such Third Party Claim without the
Indemnified Party’s prior written consent.

 

(c)         In the event any Indemnified Party should have a claim against any
Indemnifying Party hereunder that does not involve a Third Party Claim being
asserted against or sought to be collected from such Indemnified Party, the
Indemnified Party shall deliver notice of such claim promptly to the
Indemnifying Party, describing in reasonable detail the facts giving rise to any
claim for indemnification hereunder, the amount or method of computation of the
amount of such claim (if known) and such other information with respect thereto
as the Indemnifying Party may reasonably request. The failure to provide such
notice, however, shall not release the Indemnifying Party from any of its
obligations under this Article 8 except to the extent that the Indemnifying
Party is prejudiced by such failure. The Indemnified Party shall reasonably
cooperate and assist the Indemnifying Party in determining the validity of any
claim for indemnity by the Indemnified Party and in otherwise resolving such
matters. Such assistance and cooperation shall include providing reasonable
access to and copies of information, records and documents relating to such
matters, furnishing employees to assist in the investigation, defense and
resolution of such matters and providing legal and business assistance with
respect to such matters.

 

8.5        Payments. Any payments pursuant to this Article 8 shall be paid
within five (5) days of the final determination of the amount of such claim and
as follows:

 

(a)         Any payments by Seller for Losses pursuant to Section 8.2 will be
satisfied in cash by wire transfer of immediately available funds from Seller.

 

(b)         Any payments by Purchaser for Losses pursuant to Section 8.3 will be
satisfied in cash by wire transfer of immediately available funds from
Purchaser.

 

8.6        Limitations. Except for any action or claim based on fraud or
intentional or willful misrepresentation, the indemnification provided for in
Section 8.2 and Section 8.3 shall be subject to the following limitations:

 

(a)         The Indemnifying Party shall not be liable to the Indemnified Party
for indemnification under Section 8.2(a) or Section 8.3(a), as the case may be,
until the aggregate amount of all Losses in respect of indemnification under
Section 8.2(a) or Section 8.3(a), as the case may be, exceeds $150,000.00 (the
“Deductible”), in which event the Indemnifying Party shall only be required to
pay or be liable for all Losses in excess of the Deductible.

 

(b)         The aggregate amount of all Losses for which an Indemnifying Party
shall be liable pursuant to Section 8.2(a) or Section 8.3(a), as the case may
be, shall not exceed $5,000,000.00 (“Cap”). Notwithstanding anything herein to
the contrary, neither the Deductible nor the Cap shall apply to the
indemnification rights of the parties hereto for Losses resulting from breach of
any of the Fundamental Representations; provided, however, that the aggregate
liability of Seller or Purchaser as an Indemnifying Party under Section 8.2(a)
or Section 8.3(a), as the case may be, for any and all Losses from breaches of
the representations and warranties in Article 4 or Article 5, as the case may
be, shall not exceed the Purchase Price.

 





48

--------------------------------------------------------------------------------

 

 

 

(c)         The amount of any Loss subject to indemnification hereunder or of
any claim therefor shall be calculated after deducting therefrom (i) any amounts
actually recovered by an Indemnified Party pursuant to any enforceable
indemnification or right of set-off by or enforceable indemnification agreement
with any non-Affiliated third party; (ii) any insurance proceeds or other cash
receipts or sources of reimbursement actually received on account of such Loss,
in each case net of any collection costs, expenses, deductibles, premiums, and
future premium increases incurred in connection therewith; and (iii) an amount
equal to any Tax benefit actually used and realized as a result of such Loss.
The Indemnifying Party will use commercially reasonable efforts to assert such
rights set forth in this Section 8.6(c).

 

8.7        Remedies. The rights and remedies provided by this Agreement are
cumulative, and the use of any one right or remedy by any party hereto shall not
preclude or constitute a waiver of its right to use any or all other remedies.
Such rights and remedies are given in addition to any other rights and remedies
a party may have by Law or otherwise.

 

8.8        Other Indemnification Matters. For purposes of this Article 8, any
Losses shall be determined without regard to any materiality, Material Adverse
Effect, or other similar qualification contained in or otherwise applicable to
any breached representation or warranty.

 

8.9        Purchase Price Adjustment; Satisfaction of Indemnification. Any
amounts payable under Section 8.2 shall be treated by the parties as an
adjustment to the Purchase Price. All indemnification amounts actually owing
hereunder shall be paid by the Indemnifying Party in cash or by delivery of
immediately available funds to an account designated by the Indemnified Party in
the full amount the indemnification liability.

 

8.10      Set-Off. Purchaser may, at its option, after final determination of an
indemnifiable matter, in lieu of payment pursuant to Section 8.8, set off any
Losses to which a Purchaser Indemnified Party is entitled to under this Article
8 against any amounts owing to Seller hereunder (including, without limitation,
any Additional Consideration and any amounts due to Seller under the Transition
Services Agreement and the ancillary agreements contemplated therein).

 

8.11      Effect of Investigation. The representations, warranties, and
covenants of the Indemnifying Party (as set forth and modified by the Disclosure
Schedules thereto), and the Indemnified Party’s right to indemnification with
respect thereto, shall not be affected or deemed waived by reason of any
investigation made by or on behalf of the Indemnified Party (including by any of
its Representatives) or by reason of the fact that the Indemnified Party or any
of its Representatives knew or should have known that any such representation or
warranty is, was, or might be inaccurate or by reason of the Indemnified Party's
waiver of any condition set forth in Section 6.1 or Section 6.2, as the case may
be.

 

ARTICLE 9

TERMINATION; EFFECT OF TERMINATION

 

9.1        Termination. This Agreement may be terminated at any time prior to
the Closing:

 

(a)         by the mutual written consent of the parties;

 

(b)         by Seller if at any time there has been a material breach of any
representation or warranty made by Purchaser herein or in any certificate or
other document delivered pursuant hereto or if there has been any failure by
Purchaser to perform all obligations or to

 





49

--------------------------------------------------------------------------------

 

 

 

comply with all covenants in all material respects on its part to be performed
or complied with hereunder; provided, that Seller shall have provided written
notice to Purchaser describing the nature of such breach and failure to perform
or failure to comply, and such breach, failure to perform or failure to comply
shall not have been cured by Purchaser on or before the tenth (10th) business
day following Purchaser’s receipt of such notice;

 

(c)         by Purchaser if at any time there has been a material breach of any
representation or warranty made by Seller herein or in any certificate or other
document delivered pursuant hereto or if there has been any failure by Seller to
perform all obligations or to comply with all covenants in all material respects
on its part to be performed or complied with hereunder; provided, that Purchaser
shall have provided written notice to Seller describing the nature of such
breach and failure to perform or failure to comply, and such breach, failure to
perform or failure to comply shall not have been cured by Seller on or before
the tenth (10th) business day following Seller’s receipt of such notice; or

 

(d)         by Seller or Purchaser in the event that (i) there shall be any Law
that makes consummation of the transactions contemplated by this Agreement
illegal or otherwise prohibited, or (ii) any Governmental Authority shall have
issued an Order restraining or enjoining the transactions contemplated by this
Agreement, and such Order shall have become final and non-appealable.

 

9.2        Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article 9, this Agreement shall forthwith
become void and there shall be no liability on the part of any party hereto
except:

 

(a)         as set forth in Section 7.1(j),  Section 7.4,  Article 9, and
Article 10 hereof; and

 

(b)         that nothing herein shall relieve any party hereto from liability
for any intentional breach of any provision hereof.

 

ARTICLE 10

MISCELLANEOUS PROVISIONS

 

10.1      Notices. Any notice under this Agreement shall be in writing, and
shall be deemed to have been given (a) when delivered in person; (b) when
received by the addressee if sent by a nationally recognized overnight courier
(receipt requested); (c) on the date sent by email of a PDF document (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next business day if sent after normal business hours of
the recipient; or (d) on the fifth day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective parties at the respective address set forth below
or at such other address as shall hereafter be designated in writing in the
foregoing manner.

 

 

 

If to Seller:

AeroVironment, Inc.
900 Innovators Way
Simi Valley, CA 93065
Attn: Melissa Brown, General Counsel
Email: brownm@avinc.com

 

 

 

 

with a copy to:

K&L Gates LLP

 

1 Park Plaza, 12th Floor,
Irvine, CA 92614

 

 

 





50

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Attn: Shoshannah Katz

Email: Shoshannah.katz@klgates.com

 

 

If to Purchaser:

Mr. John Thomas

 

Webasto Thermo & Comfort North America Inc.
15083 North Rd

 

Fenton, MI 48430

 

Email: john.thomas@webasto.com

 

 

with a copy to:

Clark Hill PLC

 

500 Woodward Avenue, Suite 3500

Detroit, Michigan 48226 Attn: Kevin DiDio

Email: KDiDio@clarkhill.com

 

 

 

Webasto SE

Kraillinger Str. 5, 82131, Stockdorf, Germany

Attn: Wiebke Staerker, Dr. Hendrik Höhfeld

Email: wiebke.staerker@webasto.com;

 

hendrik.hoehfeld@webasto.com

 

10.2      Amendment and Waiver. This Agreement may not be amended or waived
except in a writing executed by the party against which such amendment or waiver
is sought to be enforced. No course of dealing between or among any Person
having any interest in this Agreement will be deemed effective to modify or
amend any part of this Agreement or any rights or obligations of any Person
under or by reason of this Agreement. The failure of any party to exercise or
enforce any right or remedy conferred upon it hereunder shall not be deemed to
be a waiver of any such or other right or remedy nor operate to bar the exercise
or enforcement of any thereof at any time thereafter.

 

10.3      Entire Agreement. This Agreement and the documents contemplated
hereunder (including the Transition Services Agreement and the ancillary
agreements contemplated therein) constitute the sole and entire agreement of the
parties to this Agreement with respect to the subject matter contained herein,
and supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the documents contemplated hereunder, the exhibits, and schedules (other than an
exception expressly set forth as such in the schedules), the statements in the
body of this Agreement will control.

 

10.4      Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

10.5      Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by the laws of the State of Delaware, without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of the State of Delaware. Each party hereby
irrevocably:

(a)  submits to the exclusive jurisdiction of any state court or federal court
sitting in the State of Delaware in any Action arising out of or relating to
this Agreement; (b) agrees that all claims in

 





51

--------------------------------------------------------------------------------

 

 

respect of such Action may be heard and determined only in any such court; (c)
hereby waives any claim of inconvenient forum or other challenge to venue in
such court; and (d) agrees not to bring any Action arising out of or relating to
this Agreement in any other court.

 

10.6      Waiver of Jury Trial. EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVES, SOLELY TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION (WHETHER AS CLAIM, COUNTER-CLAIM, AFFIRMATIVE DEFENSE, OR OTHERWISE)
IN CONNECTION WITH OR IN ANY WAY RELATED TO THIS AGREEMENT OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), ACTIONS OR
INACTIONS BY OR AMONG THE PARTIES HERETO. EACH PARTY HERETO (A) CONSENTS TO
TRIAL WITHOUT A JURY OF ANY SUCH LEGAL PROCEEDING, (B) CERTIFIES THAT NO
REPRESENTATIVE OF ANY OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY LEGAL
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (C) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.6.
A PARTY MAY FILE A COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

 

10.7      Expenses. Except as otherwise specifically provided herein, Seller
shall pay its counsel fees, accounting fees, and other costs and expenses
incurred in connection with the negotiation, making, execution, delivery, and
performance of this Agreement, whether or not the transactions contemplated
herein are consummated, and Purchaser shall pay its counsel fees, accounting
fees, and other costs and expenses incurred in connection with the negotiation,
making, execution, delivery, and performance of this Agreement, whether or not
the transactions contemplated herein are consummated.

 

10.8      Risk of Loss. Pending Closing, Seller shall be responsible for, and
bear the risk of, any and all loss or damage to the Acquired Assets from any
cause whatsoever, and Purchaser shall have no liability therefor.

 

10.9      Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. Neither party may assign its rights or obligations hereunder
without the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed; provided, that Purchaser may, without consent
of Seller, (a) assign this Agreement to an Affiliate of Purchaser, so long as
Purchaser remains liable for the performance of its obligations hereunder in the
event such Affiliate does  not fulfill such obligations, (b) assign this
Agreement to any Person that acquires all or substantially all of the Purchased
Assets from Purchaser, and/or (c) collaterally assign this Agreement for the
benefit of its creditors. No assignment shall relieve the assigning party of any
of its obligations hereunder.

 

10.10    No Third Party Beneficiaries. Except as provided in Article 8, this
Agreement is made solely for the benefit of the parties to this Agreement and
their respective successors and permitted assigns, and nothing contained in this
Agreement shall be deemed to give any Person any right to enforce any of the
provisions of this Agreement, nor shall any of them be a third party beneficiary
of this Agreement.

 





52

--------------------------------------------------------------------------------

 

 

 

10.11    Recitals. The parties acknowledge the accuracy of the recitals, which
are incorporated by reference herein and are made a part of this Agreement.

 

10.12    Specific Performance. Each party acknowledges and agrees that the other
party would be irreparably damaged if any of the provisions of this Agreement
are not performed in accordance with their specific terms and that any breach of
this Agreement by the parties could not be adequately compensated in all cases
by monetary damages alone. Accordingly, in addition to any other right or remedy
to which any party may be entitled under this Agreement, at law or in equity,
each party shall be entitled to enforce any provision of this Agreement by a
decree of specific performance and to temporary, preliminary, and permanent
injunctive relief to prevent breaches or threatened breaches of any of the
provisions of this Agreement, without posting any bond or other undertaking.

 

10.13    Construction.

 

(a)         The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 

(b)         Section and subsection headings are not to be considered part of
this Agreement, are included solely for convenience, are not intended to be full
or accurate descriptions of the content of the sections or subsections of this
Agreement and will not affect the construction hereof.

 

(c)         Except as otherwise explicitly specified to the contrary herein, (i)
the words “hereof,” “herein,” “hereunder” and words of similar import refer to
this Agreement as a whole and not to any particular section or subsection of
this Agreement and reference to a particular section of this Agreement will
include all subsections thereof, (ii) references to the preamble, recitals, an
article, section, exhibit, or schedule means a preamble, recital, article, or
section of, or exhibit or schedule to, this Agreement, (iii) definitions will be
equally applicable to both the singular and plural forms of the terms defined,
and references to the masculine, feminine or neuter gender will include each
other gender, (iv) the word “including” means “including without limitation,”
(v) the word “or” is not exclusive and shall mean “and/or,” (vi) any reference
to “$” or “dollars” means United States Dollars, and (vii) references to a
particular statute or regulation include all amendments thereto, all rules and
regulations thereunder and any successor statute, rule or regulation, in each
case, as amended or otherwise modified from time to time.

 

(d)         The parties intend that each representation, warranty, and covenant
contained herein will have independent significance. If any party to this
Agreement has breached or violated,  or if there is an inaccuracy in, any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
party has not breached or violated, or in respect of which there is not an
inaccuracy, will not detract from or mitigate the fact that the party has
breached or violated, or there is an inaccuracy in, the first representation,
warranty, or covenant.

 

(e)         References herein to any Person will include such Person’s heirs,
executors, personal representatives, administrators, successors, and permitted
assigns; provided, that nothing

 





53

--------------------------------------------------------------------------------

 

 

 

contained in this clause will authorize any assignment or transfer not otherwise
expressly permitted by this Agreement.

 

(f)         References herein to any obligation under any Contract (including
this Agreement) mean such obligation or Contract as amended, supplemented, or
modified from time to time in accordance with the terms thereof and hereof.

 

(g)         With respect to the determination of any period of time, the word
“from” means “from and including” and the words “to” and “until” each means “to
and including.”

 

(h)         Time is of the essence with regard to all dates and time periods set
forth or referred to in this Agreement.

 

10.14    Counterparts; Transmission. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. This Agreement, any and
all agreements and instruments contemplated herein, and all amendments hereto or
thereto will become effective when duly executed and delivered by each party
hereto or thereto. The parties may execute this Agreement and such other
agreements and instruments by original, electronic, or digital signature. The
exchange of copies of the signature pages to this Agreement and such other
agreements and instruments, including by email, facsimile, cloud-based server, a
recognized digital electronic security procedure, or other similar electronic
transmission (including an image of a signature), shall constitute effective
execution and delivery. Such copies shall be treated in all manner and respects
and for all purposes as an original signature and shall be considered to have
the same binding legal effect as if they were the original signed version
thereof delivered in person. Signatures of the parties transmitted by any such
transmission shall be deemed to be their original signatures for all purposes.

 

[SIGNATURE PAGE FOLLOWS]

 

 



54

--------------------------------------------------------------------------------

 



 

WHEREFORE, the parties have caused this Agreement to be duly executed as of the
Effective

Date.

 

 

 

 

 

PURCHASER:

 

 

 

WEBASTO CHARGING SYSTEMS, INC.

 

 

 

By:

/s/ John J. Thomas

 

Name:

John J. Thomas

 

Title:

CEO Webasto Charging Systems, Inc.

 

 

 

By:

/s/ Dr. Hendrik Hoehfeld

 

Name:

Dr. Hendrik Hoehfeld

 

Title:

General Counsel

 

 

 

 

 

 

SELLER:

 

 

 

AEROVIRONMENT, INC.

 

 

 

By:

/s/ Wahid Nawabi

 

Name:

Wahid Nawabi

 

Title:

President and Chief Executive Officer

 

[Signature Page to the Asset Purchase Agreement]

 

 





--------------------------------------------------------------------------------

 

FORM OF AGREEMENT

 

 

EXHIBIT A

 

Form of Transition Services Agreement

 

See Attached

 





63

--------------------------------------------------------------------------------

 

FORM OF AGREEMENT

 

TRANSITION SERVICES AGREEMENT

 

This Transition Services Agreement, dated as of June [ ], 2018 (this
“Agreement”), is entered into between AeroVironment, Inc., a Delaware
corporation (“Seller”), and Webasto Charging Systems, Inc., a Delaware
corporation (“Buyer” or “Purchaser”, and together with Seller, the “Parties”, or
each a “Party”).

 

RECITALS

 

A.        WHEREAS, Buyer and Seller have entered into that certain Asset
Purchase Agreement, dated as of June 1, 2018 (the “Purchase Agreement”),
pursuant to which Seller has agreed to sell to Buyer, and Buyer has agreed to
purchase from Seller, substantially all the assets, and certain specified
liabilities, of the Business (as such term is defined in the Purchase
Agreement), all as more fully described therein;

 

B.         WHEREAS, in order to ensure an orderly transition of the Business to
Buyer, and as a condition to consummating the transactions contemplated by the
Purchase Agreement, Buyer and Seller have agreed to enter into this Agreement,
pursuant to which Seller will provide Buyer with certain services, in each case
on a transitional basis and subject to the terms and conditions set forth
herein; and

 

C.         WHEREAS, capitalized terms used herein and not otherwise defined
shall have the meaning ascribed to such terms in the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter set forth, Buyer and Seller hereby agrees as follows:

 

ARTICLE I

SERVICES

Section 1.01 Provision of Services.

 

(a)  Seller agrees to provide the services (the “Services”) set forth on the
exhibits attached hereto (as such exhibits may be amended or supplemented
pursuant to the terms of this Agreement, collectively, the “Service Exhibits”)
to Buyer for the respective periods and on the other terms and conditions set
forth in this Agreement and in the respective Service Exhibits. The Parties have
made a good faith effort as of the date hereof to identify each Service and to
complete the content of the Exhibits accurately. It is anticipated that the
Parties may modify the Service Exhibits from time to time by written agreement
among the Parties. In that case or to the extent any Service Exhibit is
incomplete, the Parties will use good faith efforts to modify such Service
Exhibit.

 

(b)  Notwithstanding the contents of the Services Exhibits, Seller agrees to
respond in good faith to any reasonable written request by Buyer for access to
any additional services that are necessary for the operation of the Business and
which are not currently contemplated in the Services Exhibits, at a price to be
agreed upon after good faith negotiations between the Parties. Any such
additional services so provided by Seller shall constitute

 





64

--------------------------------------------------------------------------------

 

FORM OF AGREEMENT

 

 

Services under this Agreement and be subject in all respect to the provisions of
this Agreement, as if fully set forth in the Service Exhibits as of the date
hereof.

 

(c)  The Parties hereto acknowledge the transitional nature of the Services.
Accordingly, as promptly as practicable following the execution of this
Agreement, Buyer agrees to use commercially reasonable efforts to make a
transition of each Service to its own internal organization or to obtain
alternate third-party sources to provide the Services.

 

(d)  The Parties hereto acknowledge that as a preparation for Seller’s scope of
performance under this Agreement to provide the Services, Seller’s internal
information technology network (the “AV Network”) will be bifurcated to create a
new logical network for Buyer, which is separately administered and controlled
by Seller from the AV Network (the “Buyer Network”). Buyer agrees that due to
(i) U.S. and other export control laws and regulations, or (ii) U.S. Defense
Department procedures, such as those governing the release of “Controlled” or
“Uncontrolled Technical Data,” Classified or Controlled Unclassified Information
or Technology, and non-Controlled Government Contract- related Information (as
defined in any applicable regulation), to certain individuals or foreign
nationals, only current employees of Seller (“Seller Employees”) and former
employees of Seller who are now employees of Buyer (“New Buyer Employees” and
collectively with Seller Employees, “Authorized Employees”) are allowed access
to the Buyer Network until termination or expiration of all Services pursuant to
this  Agreement; provided,  however, that Buyer may submit the names of other
Buyer employees who require access to the Buyer Network, which such employees
will require proper security clearance and approval according to the Seller’s
internal security and access policy before such employee can access the Buyer
Network. For the avoidance of doubt, such approved other employees of Buyer
shall be considered Authorized Employees.

 

(e)  Subject to Section 2.03,  Section 2.04, and Section 3.05, the obligations
of the Seller under this Agreement to provide Services shall terminate with
respect to each Service on the end date specified in the applicable Service
Exhibit (the “End Date”). Notwithstanding the foregoing, the Parties acknowledge
and agree that Buyer may determine from time to time that it does not require
all the Services set out on one or more of the Service Exhibits or that it does
not require such Services for the entire period up to the applicable End Date.
Accordingly, upon fifteen (15) days’ notice, Buyer may terminate any Service, in
whole but not in part, upon notification to Seller in writing of any such
determination.

 

(f)  For purposes of operating the Buyer Network after the Closing Date, Seller
shall use best efforts to procure sublicenses which shall provide the same scope
of rights used by Seller for the Business prior to the Closing at Buyer’s sole
expense for all software currently in use by Seller with respect to information
technology services for which sublicenses are legally obtainable, until
termination or expiration of all Services pursuant to this Agreement.

 





65

--------------------------------------------------------------------------------

 

FORM OF AGREEMENT

 

Section 1.02 Standard of Service.

 

(a)  Seller represents, warrants, and agrees that the Services shall be provided
in good faith, in accordance with Law, and except as specifically provided in
the Services Exhibits and Section 1.01(d), in a manner substantially consistent
with the historical provision of the Services and with the same standard of care
consistent with past practice of the Seller for its own purposes. Subject to
Section 1.03, Seller agrees to assign sufficient resources and qualified
personnel as are reasonably required to perform the Services in accordance with
the standards set forth in the preceding sentence.

 

(b)  Except as expressly set forth in Section 1.02(a), or in any contract
entered into hereunder, Seller makes no representations and warranties of any
kind, implied or expressed, with respect to the Services, including, without
limitation, no warranties of merchantability or fitness for a particular
purpose, non-infringement, which are specifically disclaimed. Buyer acknowledges
and agrees that this Agreement does not create a fiduciary relationship,
partnership, joint venture, or relationships of trust or agency between the
Parties and that all Services are provided by the Seller as an independent
contractor.

 

(c)  Seller shall not be required to perform or to cause to be performed any of
the Services for the benefit of any third party or any other Person other than
Buyer and its Affiliates.

 

Section 1.03 Use of Third-Party Service Providers.

 

(a)  It is understood and agreed that Seller has been retaining, and will
continue to retain, third-party service providers to provide some of the
Services to Buyer. In addition, Seller shall have the right to hire other
third-party subcontractors to provide all or part of any Service hereunder;
provided,  however, Seller will require prior written approval by Buyer for any
third-party service providers reasonably expected to cost more than ten thousand
dollars ($10,000), in the aggregate, for their services and such subcontracting
is inconsistent with past practices or such subcontractor is not already engaged
with respect to such Service as of the date hereof, such consent not to be
unreasonably withheld. Notwithstanding the foregoing, Seller shall not require
prior written approval when in its commercially reasonable discretion determines
that a third-party service provider is needed on an expedited basis to avoid any
possible disruption to the Services being provided for hereunder. Seller shall
be responsible for the actions and performance by any third-party service
provider or subcontractor in connection with the performance of the Services.

 

Section 1.04 Access to Premises.

 

(a)  Each Party shall allow the other Party’s employees, Affiliates, and any
associated third- party service providers or contractors who provide Services,
reasonable access to the facilities of such Party that are necessary for each
Party to fulfill its obligations under this Agreement; provided, that only
Authorized Employees will have access to Business- related portions of Seller’s
facilities under Seller’s existing security protocols.

 





66

--------------------------------------------------------------------------------

 

FORM OF AGREEMENT

 

(b)  Buyer agrees that it shall provide to Seller’s employees and any
third-party service providers or subcontractors who provide Services, access to
the assets and books and records of the Business, to the extent necessary for
Seller to fulfill its obligations under this Agreement.

 

(c)  Seller agrees that it shall provide Buyer with access to all documents
related to the Services that are generated or prepared by Seller in connection
with the provisions of the Services, including with respect to any hourly rate
schedules.

 

(d)  Each Party agrees that all of its employees and any third-party service
providers and subcontractors, when on the property of the other Party or when
given access to any equipment, computer, software, network, or files owned or
controlled by such Party, shall conform to the policies and procedures of such
Party concerning health, safety and security that are made known to the Party
receiving access.

 

(e)  Notwithstanding the provisions set forth in this Section 1.04(a)-(d), such
access (i) shall not unreasonably interfere with any of the business or
operations of the Party granting access and (ii) in the event that the Party
granting access reasonably determines in good faith that such access could be
commercially detrimental, violate any Law or agreement, or waive any
attorney-client privilege, then the Parties shall use commercially reasonable
efforts to permit such access in a manner that avoids any such harm or
consequence

 

(f)  In support of the provision of Services, Seller and Buyer will enter into
certain sublease agreements (each, a “Sublease”) with Sellers’ landlord(s), with
respect to certain premises identified in Schedule 1.04(f) attached hereto. Each
such Sublease shall be in form satisfactory to Seller, Buyer and each landlord.
Notwithstanding anything to the contrary contained in this Agreement, the rights
and obligations of the Parties with respect to the occupancy of any particular
premise shall be governed by the applicable executed Sublease, as supplemented
by any additional access terms set forth on Schedule 1.04(f) or in the Service
Exhibits.

 

(g)  In support of this Agreement and the Asset Purchase Agreement, Seller and
Buyer will take reasonable efforts to enter into a License Agreement, whereby
Seller will provide to Buyer for limited term, not to exceed twelve (12) months,
a worldwide, non-exclusive, limited, non-transferable, revocable,
non-sublicensable, license to the AeroVironment word mark and the ‘AV’ logo
(collectively the “Licensed AV Marks”) but only to the extent as currently used
by Seller in for the sale and marketing of the commercial products and services
of the Acquired Assets, for at a reasonable royalty, wherein any and all
ownership, rights and/or goodwill (including any and all goodwill acquired
during Buyer’s use) will be solely and exclusively owned by Seller, and Buyer
shall not obtain any rights or ownership in the Licensed AV Marks (Buyer shall
agree that its use of the Licensed AV Marks shall inure solely to the benefit of
Seller), Buyer agrees that the Licensed AV Marks are being licensed “as is” and
Seller disclaims all warranties, wherein the goods and services to which the
Licensed AV Marks are used by Buyer shall be of a high quality (which is at
least equal to comparable to the goods and services

 





67

--------------------------------------------------------------------------------

 

FORM OF AGREEMENT

 

previously provided by Seller under the Licensed AV Marks), Buyers use of the
Licensed AV Marks shall be in conformity with standards approved by Seller and
with appropriate legal notices as required by Seller, and Buyer shall indemnify,
defend and hold Seller harmless for Buyer’s use of the Licensed AV Marks.

 

(h)  Buyer agrees that it shall not make any statements which disparage, defame
or reduce the goodwill of Seller, Seller’s Licensed AV Marks, or Seller’s
business, services, employees, officers, agents, representatives or other
entities under its control.

 

ARTICLE II

COMPENSATION

 

Section 2.01 Responsibility for Wages and Fees.

 

(a)  Subject to Section 2.02(c), for such time as any employees of Seller are
providing Services to Buyer under this Agreement, (i) such employees will remain
employees of Seller and shall not be deemed to be employees of Buyer for any
purpose, and (ii) Seller shall be solely responsible for the payment and
provision of all wages, bonuses, commissions, employee benefits, including
severance and worker’s compensation, and the withholding of applicable Taxes
relating.

 

Section 2.02 Terms of Payment and Related Matters.

 

(a)  As consideration for provision of the Services, Buyer shall pay the amount
specified for each Service on such Service’s respective Service Exhibit. In
addition to such amount, in the event that Seller incurs reasonable and
documented out-of-pocket expenses during the transition of any Service,
including, without limitation, license fees, cost of materials, additional
labor, and payments to third-party service providers or subcontractors, which
third-party service providers require prior written approval from the Buyer if
reasonably expected to cost more than ten thousand dollars ($10,000), in the
aggregate, for their services and such subcontracting is inconsistent with past
practices or such subcontractor is not already engaged with respect to such
Service as of the date hereof, such consent not to be unreasonably withheld, but
excluding payments made to employees of Seller pursuant to Section 2.01 (such
included expenses, collectively, “Out-of-Pocket Expenses”), Buyer shall
reimburse Seller for all such Out-of-Pocket Expenses in accordance with the
invoicing procedures set forth below.

 

(b)  As more fully provided for in the Service Exhibits and subject to the terms
and conditions therein:

 

(i)     Seller shall provide Buyer, in accordance with Section 6.01 of this
Agreement, with monthly invoices in U.S. Dollars (“Invoices”), tied to Seller’s
fiscal months, which shall set forth in reasonable detail, with such supporting
documentation as Buyer may reasonably request with respect to Out-of-Pocket
Expenses and costs for Services performed by Seller employees, amounts payable
under this Agreement;

 





68

--------------------------------------------------------------------------------

 

FORM OF AGREEMENT

 

(ii)    payments pursuant to this Agreement shall be due upon receipt of an
Invoice by Buyer from Seller; and

 

(iii)   Seller reserves the right to charge interest on any amount which has
been due from Buyer for more than thirty (30) days, at a rate per annum equal to
5%, or the maximum legal rate, whichever is lower.

 

(c)  It is the intent of the Parties that the compensation set forth in the
respective Service Exhibits reasonably approximate the cost of providing the
Services, including the cost of employee wages and compensation, and Seller’s
overhead expenses as consistently applied in accordance with past practice, with
the intent to cause Seller to only recover costs. If at any time Seller believes
that the payments contemplated by a specific Service Exhibit are materially
insufficient to compensate the Seller for the cost of providing the Services it
is obligated to provide hereunder, or Buyer believes that the payments
contemplated by a specific Service Exhibit materially overcompensate Seller for
such Services, such Party shall notify the other Party as soon as possible, and
the Parties hereto will commence good faith negotiations toward an agreement, in
writing, as to the appropriate course of action with respect to pricing of such
Services for future periods.

 

Section 2.03 Extension of Services.

 

(a)  The Parties agree that Seller shall not be obligated to perform any Service
after the applicable End Date; provided,  however, that if Buyer desires and
Seller agrees to continue to perform any of the Services after the applicable
End Date, the Parties shall negotiate in good faith to determine an amount that
compensates Seller for all of its costs for such performance, including the time
of its employees and its Out-of-Pocket Expenses. The Services so performed by
Seller after the applicable End Date shall continue to constitute Services under
this Agreement and be subject in all respects to the provisions of this
Agreement for the duration of the agreed-upon extension period. For the
avoidance of doubt, under no circumstances shall Seller be required to extend
the term of any Service if (i) the Seller does not, in its reasonable judgment,
have adequate resources to continue providing such Services, (ii) the extension
of such Service would interfere with the operation of the Seller’s business, or
(iii) the extension would require capital expenditure on the part of Seller or
otherwise require Seller to renew or extend any contract with any third party.

 

Section 2.04 Termination of Services.

 

(a)  Upon termination or expiration of any or all Services pursuant to this
Agreement, or upon the termination of this Agreement in its entirety, Seller
shall have no further obligation to provide the applicable terminated Services
and Buyer will have no obligation to pay any future compensation or future
Out-of-Pocket Expenses relating to such Services; provided,  however, that the
Buyer shall remain obligated to the Seller for the payment of Services already
provided or ordered prior to such termination, including any incurred
Out-of-Pocket Expenses for such Services.

 





69

--------------------------------------------------------------------------------

 

FORM OF AGREEMENT

 

Section 2.05 Invoice Disputes.

 

(a)  In the event of an Invoice dispute, Buyer shall deliver a written statement
to Seller no later than ten (10) days after receipt of the disputed Invoice,
listing all disputed items and providing a reasonably detailed description of
each disputed item. Amounts not disputed shall be deemed accepted and shall be
paid, notwithstanding the disputed items, within the period set forth in Section
2.02(b). The Parties shall seek to resolve all such disputes expeditiously and
in good faith. Seller shall continue performing the Services in accordance with
this Agreement independent of any Invoice dispute.

 

Section 2.06 Taxes.

 

(a)  Buyer shall be responsible for all sales or use Taxes imposed or assessed
as a result of the provision of Services by Seller. Reimbursement of any Taxes
by Buyer shall occur only in respect to those Taxes arising from provision of
the Services and in no event shall Buyer reimburse Seller for any Taxes incurred
and paid by Seller for any activities falling outside the scope of the Services
as set forth in this Agreement.

 

ARTICLE III

TERMINATION

 

Section 3.01 Termination of this Agreement.

 

(a)  Subject to Section 3.04, this Agreement shall terminate in its entirety (i)
on the date upon which Seller shall have no continuing obligation to perform any
Services as a result of each of their expiration or termination in according
with Section 1.01(d) or Section 3.02 or (ii) in accordance with Section 3.03.

 

Section 3.02 Breach.

 

(a)  Any Party that is not in breach of this Agreement (the “Non-Breaching
Party”) may terminate a portion of this Agreement with respect to any Service,
in whole and in part, at any time upon prior written notice to the other Party
(the “Breaching Party”) if the Breaching Party has failed (other than pursuant
to Section 3.05) to perform any of its material obligations under this Agreement
relating to such Service, and such failure shall have continued without cure for
a period of thirty (30) days after receipt by the Breaching Party of a written
notice of such failure from the Non-Breaching Party seeking to terminate such
service. For the avoidance of doubt, non-payment by Buyer for a Service provided
by Seller in accordance with this Agreement, and not the subject of a good-faith
dispute, shall be deemed a breach for the purpose of this Section 3.02 resulting
in the right of termination according to the mechanism mentioned above after
such breach shall have continued without cure for a period of twenty (20) days
after payment due date.

 

Section 3.03 Insolvency.

 

(a)  In the event that either Party hereto shall (i) file a petition in
bankruptcy, (ii) become or be declared insolvent, or become the subject of any
proceedings (not dismissed within





70

--------------------------------------------------------------------------------

 

FORM OF AGREEMENT

 

 

sixty (60) days) related to its liquidation, insolvency or the appointment of a
receiver, (iii) make an assignment on behalf of all or substantially all of its
creditors, or (iv) take any corporate action for its winding up or dissolution,
then the other Party shall have the right to terminate this Agreement by
providing written notice in according with Section 6.01.

 

Section 3.04 Effect of Termination.

 

(a)  Upon termination of this Agreement in its entirety pursuant to Section
3.01, all obligations of the Parties hereto shall terminate, except for the
provisions of Section 2.04 and Section 2.06,  Article IV,  Article V, and
Article VI, which shall survive any termination or expiration of this Agreement.

 

Section 3.05 Force Majeure.

 

(a)  The obligations of Seller under this Agreement with respect to any Service
shall be suspended during the period and to the extent Seller is prevented or
hindered from providing such Service, or Buyer is prevented or hindered from
receiving such Service, other than Buyer’s obligation to make payments as
provided for in this Agreement, due to any of the following causes beyond such
Party’s reasonable control (such causes, “Force Majeure Event”): (i) acts of
God, (ii) flood, fire, or explosion, (iii) war, invasion, riot, or other civil
unrest, (iv) Order or Law, (v) actions, embargoes, or blockades in effect on or
after the date of this Agreement, (vi) action by any Governmental Authority,
(vii) national or regional emergency, (viii) strikes, labor stoppages or
slowdowns or other industrial disturbances, (ix) shortage of adequate power or
transportation facilities, or (x) any other event which is beyond the reasonable
control of such Party.

 

(b)  The Party suffering a Force Majeure Event shall give notice, either written
or orally, of suspension as soon as reasonably practicable to the other Party
stating the date and extent of such suspension and the cause thereof, and Seller
shall use reasonable efforts to resume the performance of its obligations
following the conclusion of such Force Majeure Event. Neither Buyer nor Seller
shall be liable for the nonperformance or delay in performance of its respective
obligations under this Agreement when such failure is due to a Force Majeure
Event. The applicable End Date for any Service so suspended shall be
automatically extended for a period of time equal to the time lost by reason of
the suspension.

 

ARTICLE IV

CONFIDENTIALITY

 

Section 4.01 Confidentiality.

 

(a)  During the term of this Agreement and thereafter, the Parties hereto shall,
and shall instruct their respective Representatives to, maintain in confidence
and not disclose the other Party’s financial, technical, sales, marketing,
development, personnel, and other information, records, or date, including,
without limitation, customer lists, supplier lists, trade secrets, designs,
product formulations, product specifications, or any other proprietary or
confidential information, however recorded or preserved, whether written





71

--------------------------------------------------------------------------------

 

FORM OF AGREEMENT

 

 

or oral (any such information, “Confidential Information”). Each Party hereto
shall use the commercially reasonable efforts to protect the other Party’s
Confidential Information as it uses to protect is own Confidential Information
of similar nature. Unless otherwise authorized in any other agreement between
the Parties, any Party receiving Confidential Information of the other Party
(the “Receiving Party”) may use Confidential Information only for the purpose of
fulfilling its obligations under this Agreement (the “Permitted Purposes”). Any
Receiving Party may disclose such Confidential Information only to its
representatives who have a need to know such information for the Permitted
Purpose and who have been advised of the terms of this Section 4.01 and the
Receiving Party shall be liable for any breach of these confidentiality
provisions by such Representatives; provided,  however, that any Receiving Party
may disclose such Confidential Information to the extent such Confidential
Information is required to be disclosed by judicial or administrative process or
by other requirements of Law, in which case the Receiving Party shall promptly
notify in writing, to the extent possible, the disclosing party (the “Disclosing
Party”), and the Receiving Party shall use best efforts to obtain an appropriate
protective order or other reasonable assurance that confidential treatment will
be accorded such information, and in which case the Receiving Party shall
disclose only that portion of such information which the Receiving Party is
advised by counsel in writing is legally required to be disclosed.

 

(b)  Notwithstanding the foregoing, Confidential Information shall not include
any information that is subject to Seller’s public reporting obligations under
applicable law and national securities exchange rules and regulations, or any
information that the Receiving Party can prove: (i) is generally available to
and known by the public through no fault of the Receiving Party or their
respective Representatives; or (ii) is lawfully acquired by the Receiving Party,
or their respective Representatives, from and after the Closing from sources
that are not prohibited from disclosing such information by a legal,
contractual, or fiduciary obligation.

 

(c)  Upon demand by the Disclosing Party at any time, or upon expiration or
termination of this Agreement with respect to any Service, the Receiving Party
agrees to promptly return or destroy, at the Disclosing Party’s option, all
Confidential Information. If such Confidential Information is destroyed, an
authorized officer of the Receiving Party shall certify such destruction in
writing.

 

ARTICLE V

LIMITATION ON LIABILITY; INDEMNIFICATION

 

Section 5.01 Limitation on Liability.

 

(a)  IN NO EVENT SHALL SELLER OR BUYER HAVE ANY LIABILITY UNDER ANY PROVISION OF
THIS AGREEMENT FOR ANY PUNITIVE, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR INDIRECT
DAMAGES, INCLUDING LOSS OF FUTURE REVENUE OR INCOME, LOSS OF BUSINESS REPUTATION
OR OPPORTUNITY RELATING TO THE BREACH OR ALLEGED BREACH OF THIS

 





72

--------------------------------------------------------------------------------

 

FORM OF AGREEMENT

 

 

AGREEMENT, OR DIMINUTION OF VALUE OR ANY DAMAGES BASED ON ANY TYPE OF MULTIPLE,
WHETHER BASED ON STATUTE, CONTRACT, TORT OR OTHERWISE, AND WHETHER OR NOT
ARISING FROM THE OTHER PARTY’S SOLE, JOIN, OR CONCURRENT NEGLIGENCE, STRICT
LIABILITY, CRIMINAL LIABILITY OR OTHER FAULT. BOTH PARTIES ACKNOWLEDGE THAT BOTH
PARTIES’ OBLIGATIONS TO BE PROVIDED TO EACH OTHER HEREUNDER ARE SUBJECT TO, AND
THAT ITS REMEDIES UNDER THIS AGREEMENT ARE LIMITED AND SPECIFIED BY, THE
APPLICABLE PROVISIONS OF SECTION 1.02 AND THE EXHIBITS UNDER THIS AGREEMENT,
INCLUDING THE LIMITATION ON REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE
SERVICES.

 

(b)  The Parties acknowledge and agree that the provisions contained in Article
V shall be the sole and exclusive remedy for any losses arising out of, or
caused by, a breach of this Agreement.

 

Section 5.02 Indemnification.

 

(a)  Subject to the limitations set forth in Section 5.01, Seller shall
indemnify, defend, and hold harmless Buyer and its Affiliates and each of their
respective Representatives (collectively, the “Buyer Indemnified Parties”) from
and against any and all losses of the Buyer Indemnified Parties relating to, or
arising out of, or resulting from, the gross negligence or willful misconduct of
Seller or its Affiliates or any third party that provides a Service to Buyer
pursuant to Section 1.03 in connection with the provision of, or failure to
provide, any Services to Buyer, which indemnification obligation shall
explicitly exclude any claims are made against the Buyer by any third party
software provider arising from Buyer’s use of such third party software
provider’s products or services absent a valid and binding sublicense that is
acquired pursuant to Section 1.01(f), and except to the extent that any such
losses were caused directly or indirectly by gross negligence, bad faith, or
willful misconduct or omissions by Buyer.

 

(b)  Buyer shall indemnify, defend, and hold harmless Seller and its Affiliates
and each of their respective Representatives, including any third party that
provides a Service to Buyer pursuant to Section 1.03 (collectively, the “Seller
Indemnified Parties”) from and against any and all losses of the Seller
Indemnified Parties relating to, or arising out of, or resulting from, the gross
negligence or willful misconduct of Buyer or its Affiliates in connection with
the provision of any Services to Buyer, except to the extent that any such
losses were caused directly or indirectly by gross negligence, bad faith, or
willful misconduct by Seller.

 

Section 5.03 Indemnification Procedures

 

(a)  In order for a party seeking indemnification pursuant to Section 5.02 (as
applicable “Indemnified Party”) to be entitled to any indemnification provided
for under this Agreement as a result of losses or claims or demands made by any
Person against the

 





73

--------------------------------------------------------------------------------

 

FORM OF AGREEMENT

 

 

Indemnified Party (“Third Party Claim”), such Indemnified Party shall deliver
notice thereof to the party against whom indemnity is sought (“Indemnifying
Party”) promptly after receipt by such Indemnified Party of written notice of
the Third Party Claim, describing in reasonable detail the facts giving rise to
any claim for indemnification hereunder, the amount or method of computation of
the amount of such claim (if known) and such other information with respect
thereto as the Indemnifying Party may reasonably request. The failure to provide
such notice, however, shall not release the Indemnifying Party from any of its
obligations under Section 5.02 to the extent that the Indemnifying Party is
prejudiced by such failure.

 

(b)  The Indemnified Party shall have the right, after delivery of notice to the
Indemnifying Party of the commencement of such Third Party Claim, to assume the
defense thereof at the expense of the Indemnifying Party with counsel selected
by the Indemnifying Party and reasonably satisfactory to the Indemnified Party.
If the Indemnified Party assumes the defense of such Third Party Claim, the
Indemnifying Party shall have the right to employ separate counsel and to
participate in the defense thereof subject to the Indemnified Party’s right to
control the defense thereof, and the fees and expenses of such counsel shall be
at the expense of the Indemnifying Party. If the Indemnified Party assumes the
defense of any Third Party Claim, the Indemnifying Party shall cooperate with
the Indemnified Party in such defense and make available to the Indemnified
Party all witnesses, pertinent records, materials and information in the
Indemnifying Party’s possession or under the Indemnifying Party’s control
relating thereto as is reasonably required by the Indemnified Party. Whether or
not the Indemnified Party assumes the defense of a Third Party Claim, the
Indemnifying Party shall not admit any liability with respect to, or settle,
compromise or discharge, or offer to settle, compromise or discharge, such Third
Party Claim without the Indemnified Party’s prior written consent.

 

(c)  In the event any Indemnified Party should have a claim against any
Indemnifying Party hereunder that does not involve a Third Party Claim being
asserted against or sought to be collected from such Indemnified Party, the
Indemnified Party shall deliver notice of such claim promptly to the
Indemnifying Party, describing in reasonable detail the facts giving rise to any
claim for indemnification hereunder, the amount or method of computation of the
amount of such claim (if known) and such other information with respect thereto
as the Indemnifying Party may reasonably request. The failure to provide such
notice, however, shall not release the Indemnifying Party from any of its
obligations under Section 5.02 except to the extent that the Indemnifying Party
is prejudiced by such failure. The Indemnified Party shall reasonably cooperate
and assist the Indemnifying Party in determining the validity of any claim for
indemnity by the Indemnified Party and in otherwise resolving such matters. Such
assistance and cooperation shall include providing reasonable access to and
copies of information, records and documents relating to such matters,
furnishing employees to assist in the investigation, defense and resolution of
such matters and providing legal and business assistance with respect to such
matters.

 





74

--------------------------------------------------------------------------------

 

FORM OF AGREEMENT

 

(d)  The aggregate amount of all losses for which an Indemnifying Party shall be
liable pursuant to Section 5.02 shall not exceed the actual incurred cost of
Services performed under this Agreement.

 

(e)  Any payments pursuant to Sections 5.02 and 5.03 shall be paid within five
(5) days of the final determination of the amount of such claim and as follows:

 

(i)     Any payments by Seller for losses pursuant to Section 5.02 will be
satisfied in cash by wire transfer of immediately available funds from Seller;
and

 

(ii)    Any payments by Buyer for losses pursuant to Section 5.02 will be
satisfied in cash by wire transfer of immediately available funds from
Purchaser.

 

ARTICLE VI

MISCELLANEOUS

 

Section 6.01 Notices.         All invoices, notices, requests, consents, claims,
demands, waivers, and other communications hereunder shall be in writing and
shall be deemed to have been given: (a) when delivered by hand, with written
confirmation of receipt; (b) when received by the  addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or email of a PDF document, with confirmation of transmission,
if sent during normal business hours of the recipient, and on the next Business
Day if sent after normal business hours of the recipient; or (d) on the third
(3rd) day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
Parties at the following address (or at such other address for a party as shall
be specified in a notice given in accordance with this Section 6.01):

 

if to Seller:

 

AeroVironment, Inc.

900 Innovators Way

Simi Valley, CA 93065

Attention: Melissa Brown, General Counsel

Email: brownm@avinc.com

 

With a copy (which shall not constitute notice) to:

 

K&L Gates LLP

1 Park Plaza, 12th Floor, Irvine, CA 92614

Attn: Shoshannah Katz

Email: Shoshannah.katz@klgates.com

 

if to Buyer:

 

Mr. John Thomas

[Address]

Facsimile:

Email: john.thomas@webasto.com

Attention:

 





75

--------------------------------------------------------------------------------

 

FORM OF AGREEMENT

 

 

With a copy (which shall not constitute notice) to:

 

Clark Hill PLC

500 Woodward Avenue, Suite 3500

Detroit, Michigan 48226

Attn: Kevin DiDio

Email: KDiDio@clarkhill.com

 

Webasto SE

Kraillinger Str. 5, 82131, Stockdorf, Germany

Attn: Wiebke Staerker, Dr. Hendrik Höhfeld

Email: wiebke.staerker@webasto.com;

hendrik.hoehfeld@webasto.com

 

Section 6.02 Headings.      The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.

 

Section 6.03 Severability.      If any term or provision of this Agreement is
invalid, illegal, or unenforceable in any jurisdiction, such invalidity,
illegality, or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the Parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 6.04 Entire Agreement.       This Agreement, including all Service
Exhibits, constitutes the sole and entire agreement of the Parties to this
Agreement with respect to the subject matter contained herein and supersedes all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event and to the extent that there
is a conflict between the provisions of this Agreement and the provisions of the
Purchase Agreement as it relates to the Services hereunder, the provisions of
this Agreement shall control.

 

Section 6.05 Successors and Assigns.       This Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their respective successors
and permitted assigns. Neither Party may assign its rights or obligations
hereunder without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning Party of any of its obligations hereunder.

 

Section 6.06 No Third-Party Beneficiaries.     This Agreement is for the sole
benefit of the Parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right; benefit or remedy of any
nature whatsoever, under or by reason of this Agreement.

 





76

--------------------------------------------------------------------------------

 

FORM OF AGREEMENT

 

 

Section 6.07 Amendment and Modification; Waiver.       This Agreement may only
be amended, modified, or supplemented by an agreement in writing signed by each
Party hereto. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving. No failure to exercise, or delay in exercising, any right, remedy,
power, or privilege arising from this Agreement shall operate or be construed as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power, or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power, or privilege.

 

Section 6.08 Governing Law; Submission to Jurisdiction.      This Agreement
shall be governed by the laws of the State of Delaware, without giving effect to
any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Delaware. Each Party hereby
irrevocably: (a) submits to the exclusive jurisdiction of any state court or
federal court sitting in the State of Delaware in any Action arising out of or
relating to this Agreement; (b) agrees that all claims in respect of such Action
may be heard and determined only in any such court; (c) hereby waives any claim
of inconvenient forum or other challenge to venue in such court; and (d) agrees
not to bring any Action arising out of or relating to this Agreement in any
other court.

 

Section 6.09 Waiver of Jury Trial.      EACH PARTY HERETO HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVES, SOLELY TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION (WHETHER AS CLAIM, COUNTER-CLAIM, AFFIRMATIVE DEFENSE,
OR OTHERWISE) IN CONNECTION WITH OR IN ANY WAY RELATED TO THIS AGREEMENT OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN),
ACTIONS OR INACTIONS BY OR AMONG THE PARTIES HERETO. EACH PARTY HERETO (A)
CONSENTS TO TRIAL WITHOUT A JURY OF ANY SUCH LEGAL PROCEEDING, (B) CERTIFIES
THAT NO REPRESENTATIVE OF ANY OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY LEGAL
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (C) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.09.
A PARTY MAY FILE A COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

 

Section 6.10 Counterparts.       This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, email, or other means of electronic transmission shall
be deemed to have the sale legal effect as delivery of an original signed copy
of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 





77

--------------------------------------------------------------------------------

 

FORM OF AGREEMENT

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

BUYER:

 

 

 

WEBASTO CHARGING SYSTEMS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SELLER:

 

 

 

AEROVIRONMENT, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



78

--------------------------------------------------------------------------------

 

FORM OF AGREEMENT

 

SCHEDULE 1.04(f)

 

Subleases

 

900 Innovators Way, Simi Valley, CA 93065 (“900 Innovators”)

800 Royal Oaks Drive, Suite 210, Monrovia, CA 91016 (“Royal Oaks”)

2290 Agate Court, Unit B and C, Simi Valley, CA 93065 (“Agate”)

1960 Walker Ave., Monrovia, CA 91016 (“Walker”)

 

 

--------------------------------------------------------------------------------